 

VII Peaks Co-Optivist Income BDC II, Inc. 8-K [viipcib-8k_113016.htm]

 

Exhibit 10.1

 

 



Client Agreement

 

I.GENERAL ACCOUNT TERMS AND CONDITIONS

 

1.INTRODUCTION

 

The terms and conditions of this Client Agreement (“Agreement”) will control the
brokerage account and your Advisory Program Account you are opening with Wells
Fargo Advisors, LLC (“WFA”) or Wells Fargo Advisors Financial Network, LLC
(“WFAFN”) and any other brokerage account you open with us in the future. For
purposes of this Agreement, WFA and WFAFN will be referred to as “Wells Fargo
Advisors” or “WFA”. Each brokerage account you open is a margin brokerage
securities account, unless otherwise prohibited by applicable law or the terms
of a particular program or type of account, or unless you have requested the
opening of only a cash account.

 

WFA will act as your introducing broker and First Clearing, LLC (“FCC”) will act
as the broker that will carry the Account and extend credit on any margin
purchases. References to WFA shall be deemed to include FCC and other agents
with respect to services provided by such agents. If you have an Advisory
Program Account or open a new Advisory Program Account in the future, WFA also
will act as your investment adviser.

 

In consideration of WFA and FCC accepting and FCC carrying your Account, you
agree to the terms and conditions of this Agreement. This Agreement includes the
Signature Page(s), these terms and conditions and applicable disclosure
documents related to your Account (“Account Disclosures”), together with any
additions, amendments, or supplements to such documents. There may be additional
terms, account disclosures or agreements, such as the Wells Fargo Online Access
Agreement, which may be applicable to a particular feature, program, account or
service related to your Account.

 

By signing the Signature Page(s), you agree to this Agreement and any additional
terms, agreements or Account Disclosures we may provide you, which are
incorporated into this Agreement by reference. If you open an Advisory Program
Account after you execute this Agreement, you may be required to execute
additional agreements specific to those Advisory Program Accounts.

 

DEFINITIONS

 

“You,” “Yours,” “the Undersigned,” and the “Account Holder” refer to the
person(s) who sign the Signature Page(s) and enter into this Agreement with WFA.

 

“We,” “Our,” “Ours,” and “Us” refer to WFA or FCC, together with their
affiliates. “Affiliate(s)” means any entity that is controlled by, controls or
is under common control with WFA. Each Affiliate is a separate legal entity.

 

“Agreement” refers to this Client Agreement entered into between you and us
regarding your Account together with any supplemental Advisory Program Account
agreements.

 

“Account” means collectively or

 

     

individually any brokerage account and/or any Advisory Program Account you have
with us, including any and all funds, money, Securities and/or Other Property
that you have with WFA pursuant to this Agreement at any time.

 

“Securities and/or Other Property” means, but is not limited to, money,
securities, financial instruments and commodities of every kind and nature and
related contracts and options, distributions, proceeds, products, and accessions
of all property.

 

“Advisory Program” means any investment advisory program currently offered by
WFA and any investment advisory program WFA may create or offer in the future,
in each case that is governed by the Advisers Act. “Advisory Program Account”
means an Account that is governed by this Agreement.

 

“Disclosure Documents” means the Form ADV, Part 2 associated with each of the
Advisory Programs offered.

 

“Discretionary” means you have authorized us or a third party to act on your
behalf with respect to your Account.

 

“Manager” means any affiliated or unaffiliated investment adviser, including
Wells Fargo Bank, N.A., who provides day-to-day investment management of the
Account(s).

 

“Account Application” means the information about you and your investment
objectives, risk tolerance and financial information relevant to a particular
Account.

 

“Program Features” means the Program Features and Fee Schedule, which includes
additional terms and conditions and the fee schedule applicable to each Advisory
Program.

 

“Business Day” means Monday through Friday, excluding New York Stock Exchange
holidays. “Bank Business Day” means Monday through Friday, excluding Federal
holidays.

 

2.OWNERSHIP, AUTHORITY, & AGENCY

 

By signing this Agreement, you certify that information you have provided to us
is accurate and complete. You also certify that (a) you are of legal age to
enter into contracts in the state where you live; (b) no one has any interest in
the Account unless such interest is shown in the title of the Account; (c) you
are not employed by a broker-dealer or other employer whose consent is required
to open and maintain this Account by regulation or otherwise, unless such
consent has been provided to us; (d) you are not a director, 10% beneficial
owner, policy making officer, or otherwise an “affiliate” (as defined in Rule
144 under the Securities Act of 1933) of a publicly traded company, unless you
have so indicated to us; and (e) you are not insolvent. You will immediately
notify us in writing of any changes to these representations.

 

We and our Affiliates shall have the right at

 

     

our sole discretion to advocate judicially or administratively on your behalf
where we suspect financial exploitation, dementia, or undue influence in the
course of a transaction. Pending any judicial or administrative remedies, we
shall have at our sole discretion the authority to pause or reject instructions
for any such proposed transaction.

 

You appoint WFA as your agent for the purpose of carrying out your instructions,
including those relating to the purchase or sale of securities. You assume all
investment risk with respect to such transactions. All transactions will be
executed only on your order or the order of your authorized representative(s),
except as provided by this Agreement or otherwise agreed to. As your agent, we
are authorized to establish relationships with clearing brokers and to appoint
and use sub-agents. You authorize us and our sub-agents to, among other things,
open or close brokerage accounts; establish a sweep bank deposit account for you
or open bank accounts in your name for the Command Asset Program and the Command
Asset Program for Business; maintain customer records; hold securities in
bearer, registered, or book entry form; place and withdraw orders; and take
other reasonable steps in connection with our duties. We may, at our sole
discretion and without prior notice to you, refuse or restrict your orders. You
understand that banks and other companies affiliated with us may be investment
advisors or lenders to issuers whose securities we broker.

 

FCC carries your Account as clearing broker pursuant to a clearing agreement
with us. We do not act as FCC’s agent, and you will in no way hold us, any of
our Affiliates, or any officer, director, or agent of ours liable for any
trading losses or other losses you incur. 

Until we receive a written notice from you to the contrary, FCC may accept from
us any instructions concerning your Account, without inquiry or investigation,
including orders to purchase or sell Securities and/or Other Property on margin.
Typically, we will send you notices concerning margin requirements and/or other
matters related to your Account. However, if market conditions or time
constraints require, or if FCC, at its sole discretion, determines it is
appropriate, FCC may send notice directly to you with or without duplicate
notice to us. For more information regarding the clearing agreement with FCC,
please see the Disclosure of Clearing Agreement in the Account Disclosures.

 

3.INFORMATION DISCLOSURES & CREDIT INVESTIGATIONS

 

You acknowledge that you have received a copy of the Wells Fargo Privacy Policy
(“Privacy Policy”) brochure which describes Wells Fargo’s general policies
regarding the use and sharing of information and the personal information
provided to us in connection with the opening of an Account. We may use and
share information about you, and you may “opt out” of certain types of
information sharing, in accordance with those policies. You authorize us to
obtain consumer credit and other reports from any consumer-reporting agency to
obtain information necessary to open your Account


 

Page 1 of 20

 

 

or for any other purpose for so long as your Account is open or any amount is
owed to us. Even if you opt out of information sharing with third parties for
marketing purposes as described in the Privacy Policy brochure, and unless you
separately object in writing, we may release your name, address, and security
positions to the companies that issued such securities if requested by those
companies.

 

We are required to make a reasonable determination and verification of your
Account profile. Until such verification is complete, we may not be able to
service and maintain your Account. By signing this Agreement, you consent to our
obtaining background and/or credit reports necessary to comply with any federal
or state statutes or industry regulations. We may request credit-reporting
agencies for consumer reports of your credit history. Upon request, we will
inform you whether we have obtained any credit reports and, if we have, we will
inform you of the name and address of the credit-reporting agency. If you fail
to fulfill the terms of your credit obligations, we may submit a negative credit
report to a credit-reporting agency. Under the Fair Credit Reporting Act (the
Federal law embodied in 15 U.S.C. § 1681 et seq.), you have the right to notify
us if you believe we have reported inaccurate information about you or your
Account to any consumer-reporting agency. Send your notice in writing to First
Clearing Client Services, One North Jefferson Ave., St. Louis, MO 63103. Include
your complete name, current address, Social Security number, telephone number,
Account number, type of account, specific item or dispute, and the reason why
you believe the information reported is in error.

 

You understand that if you are associated with another member or member
organization, WFA may notify your employer in writing of your intention to open
and/or maintain an account. We will transmit duplicate copies of confirmations
and statements or other similar information with respect to the account, to your
employing member as required by regulation.

 

4.COMMUNICATIONS, RECORDING & MONITORING, STATEMENTS & CONFIRMATIONS

 

We will send communications to the mailing address we have on file for you, or
to another address you may give us. We may also provide certain notices and
other communications to you orally. You consent to our recording your telephone
calls with us and monitoring your electronic communications with us without
further notice. All communications we provide to you by mail, electronically or
otherwise, shall be deemed personally delivered to you, whether you actually
receive the communication or not.

 

We will provide you with an Account statement quarterly or monthly in the months
in which activity occurs in your Account. You may elect to receive the
monthly/quarterly statements for all your Accounts with a common mailing address
together in a single mailing.

 

We will not send separate confirmations for the following transactions: (i)
dividends or distributions which are credited or reinvested,

 

     

or transactions effected pursuant to a dividend reinvestment plan (“DRP”), (ii)
shares of money market mutual funds which are purchased or redeemed, or as part
of the Cash Sweep Program, or (iii) transactions effected pursuant to a periodic
plan or automatic investment or withdrawal plan. 

Your Account statements will reflect these transactions.

 

It is your responsibility to review all statements and confirmations delivered
to you. Statements and confirmations shall be considered accurate unless you
notify us in writing no later than ten (10) calendar days after receipt of
statements or confirmations, that the information is inaccurate. Inquiries
concerning the balance and positions in your Account should be directed to First
Clearing Client Services, One North Jefferson Ave., St. Louis, MO 63103. All
other inquiries and notices of inaccuracies concerning your Account and its
activities should be directed in writing to the manager of the branch office at
which your Account is maintained. Failure to notify us shall prevent you from
later asserting that such transactions were unauthorized.

 

You agree to notify us promptly in writing of any change in your name, address,
employment, or designation of Settlement Choice.

 

You expressly authorize your WFA designated Financial Advisor to contact you for
purposes of evaluating and offering products and services that may be of
interest by calling, faxing, writing, or emailing at the phone number(s),
mailing address, and/or email address(es) listed in the Account Application or
any additional or updated numbers, addresses, or email addresses that you may
provide in the future. This authorization applies only to Wells Fargo Advisors;
all other business units within Wells Fargo will remain bound to any
solicitation preferences that have otherwise been requested by you with Wells
Fargo. This authorization will remain in effect until it is specifically revoked
by you by notifying the Financial Advisor with whom you are in contact. This
authorization will not be affected by any subsequent solicitation preference
requests you make of Wells Fargo generally.

 

5.PRE-DISPUTE ARBITRATION AGREEMENT

 

This Agreement contains a pre-dispute arbitration clause. By signing an
arbitration agreement, the Parties agree as follows. “Party” or “Parties” means
you and WFA, together with their Affiliates, collectively:

 

●All of the Parties to this Agreement are giving up the right to sue each other
in court, including the right to a trial by jury, except as provided by the
rules of the arbitration forum in which the claim is filed.



●Arbitration awards are generally final and binding; a Party’s ability to
reverse or modify an arbitration award is very limited. The ability of the
Parties to obtain documents, witness statements and other discovery is generally
more limited in arbitration than in court proceedings.



●The arbitrators do not have to explain

 

     

the reason(s) for their award unless, in an eligible case, a joint request for
an explained decision has been submitted by all parties to the panel at least 20
days prior to the first scheduled hearing date. 

●The panel of arbitrators typically will include a minority of arbitrators who
were or are affiliated with the securities industry.



●The rules of some arbitration forums may impose time limits for bringing a
claim in arbitration. In some cases, a claim that is ineligible for arbitration
may be brought in court.



●The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this Agreement.

 

No person shall bring a putative or certified class action to arbitration, nor
seek to enforce any pre-dispute arbitration agreement against any person who has
initiated in court a putative class action; or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: 

i)the class certification is denied; or



ii)the class is decertified; or



iii)the client is excluded from the class by the court.

 

Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Agreement except to the extent stated herein.

 

With respect to controversies or disputes which may arise between you and WFA
(and/or its clearing agent), (collectively “us”), under this Agreement
concerning matters involving alleged violations of the Investment Advisers Act
of 1940 (“Investment Advisers Act”) or applicable state investment advisory
laws, it is understood that the Securities and Exchange Commission and various
state securities regulatory agencies believe that an agreement to submit
disputes to arbitration does not constitute a waiver of any rights provided
under the Investment Advisers Act or applicable state investment advisory laws,
including the right to choose a forum, whether by arbitration or adjudication,
in which to seek the resolution of disputes.

 

It is agreed that all controversies or disputes which may arise between you and
WFA, including controversies or disputes with WFA’s clearing agent
(collectively, “us”), concerning any transaction or the construction,
performance or breach of this Agreement or any other agreement between us,
whether entered into prior to, on, or subsequent to the date of this Agreement,
including any controversy concerning whether an issue is arbitrable, shall be
determined by arbitration conducted before, and only before, an arbitration
panel set up by the Financial Industry Regulatory Authority (“FINRA”) in
accordance with its arbitration procedures. Any of us may initiate arbitration
by filing a written claim with FINRA. Any arbitration under this Agreement will
be conducted pursuant to the Federal Arbitration Act and the Laws


 

Page 2 of 20

 

 

of the State of New York. The state or federal statute of limitations, statute
of repose, non claim statute or any other time bar that would be applicable to
any claim filed in a court of competent jurisdiction shall be applicable to any
claim filed in arbitration.

 

6.PURCHASES & SALES

 

We may execute orders to purchase or sell Securities and/or Other Property on
any exchange or market we select. You are responsible for keeping yourself
informed, and we are under no obligation to keep you informed of developments in
the markets concerning your Account. You acknowledge that Securities and/or
Other Property held in your Account may carry with them valuable rights that may
expire unless you take action. You will be solely responsible for knowing the
rights, terms, and deadlines for taking action with respect to Securities and/or
Other Property in your Account, and for taking action to realize the value of
such Securities and/or Other Property. We have no obligation to notify you of
the nature of such rights and terms, or of impending deadlines, expiration or
redemption dates affecting such Securities and/or Other Property.

 

The standard cut-off time for mutual fund orders is 4:00 p.m. Eastern time. The
market may close earlier on holidays or for unforeseen circumstances. You
understand that mutual fund purchase orders that we receive and that are entered
into our systems before the cut-off time will be priced as of that Business Day.
Orders we receive after the cut-off time will receive pricing calculated on the
next Business Day.

 

Stop and Stop Limit Orders 

WFA currently permits the entry of “stop orders” or “stop limit orders.” These
are orders that convert to market or limit orders, respectively, based on
quotation prices meeting the trigger price in the stop or stop limit order. WFA
does not currently permit the entry of “stop orders” or “stop limit orders” on
bulletin board or “pink sheet” equities. WFA may change the types of orders
offered to customers (including the types of orders that convert to market or
limit orders based on market events) at any time.

 

Market Volatility, Market Orders and Limit Orders 

I understand that, whether I place a market or limit order, I will receive the
price at which my order is executed in the marketplace. 

Particularly during periods of high volume, illiquidity, fast movement, or
volatility in the marketplace, the execution price received may differ from the
quote provided on entry of an order, and I may receive partial executions of an
order at different prices. I understand that WFA is not liable for any such
price fluctuations. I also understand that price quotes generally are for only a
small number of shares as specified by the marketplace, and larger orders are
relatively more likely to receive executions at prices that vary from the quotes
or in multiple lots at different prices. I also understand that WFA may require
limit orders for certain types of orders at certain times.

 

Securities may open for trading at prices substantially higher or lower than the
previous closing price or the anticipated price. If I place a market order
(whether

 

     

during normal market hours or when the market is closed), I agree to pay or
receive the prevailing market price at the time my market order is executed. I
understand that the price I pay may be significantly higher or lower than
anticipated at the time I placed the order. To avoid buying a security at a
higher price and possibly exceeding my purchasing power, or selling it at a
lower price than I desire, I understand my option to enter a limit order. I also
understand that limit orders may not be executed at any particular time, or at
all if there is not sufficient trading at or better than the limit price I
specify. The WFA online site contains further information regarding order types
and limitations, which I agree to read and understand before placing such
orders. (For more information, please refer to the Investing Basics section
under the Education tab.)

 

Bulletin Board/Pink Sheet Stocks

Bulletin board, pink sheet and other thinly-traded securities (“bulletin board
stocks”) present particular trading risks, in part because they are relatively
less liquid and more volatile than actively traded securities listed on a major
exchange. I understand that bulletin board stocks may be subject to different
trading rules and systems than other securities and that I may encounter
significant delays in executions, reports of executions, and updating of
quotations in trading bulletin board stocks. WFA in its sole discretion may only
accept limit orders on certain bulletin board stock transactions. The Market
Data supplied by WFA regarding bulletin board stocks is updated from time to
time, but may not be current at any given point in time.

 

Order Handling 

Certain orders may be subject to manual review and entry as part of WFA’s normal
order handling process. I understand that these reviews may cause delays in the
execution of my orders and may cause my orders to be executed at prices that are
significantly different from the price quotes I obtained when I entered my
order. WFA reserves the right in its sole discretion to decline to accept any
order or to change its requirements for certain securities or classes of
securities without advance notice. I authorize WFA to submit my orders jointly
with other orders for other customers and I acknowledge that the average price
for executions resulting from bunched orders will be assigned to my Account.

 

We may, at our sole discretion and without prior notice to you, prohibit or
restrict your ability to trade or substitute Securities and/or Other Property in
your Account. We cannot guarantee requests to cancel or modify an order. We may
receive late and/or erroneous trade reports from the marketplace where your
order is executed, which may result in an adjustment to your order or the
information on a trade execution reported to you.

 

The firm discourages accounts that are solely established for the delivery and
sales of over-the-counter bulletin board and pink sheet securities (non-listed
equities). Accounts that are found to be used predominantly in this fashion may
be subject to closure.

 

We shall not be liable in connection with entering, executing, handling,
selling, or

     

 

purchasing securities or orders for your Account except for gross negligence or
willful misconduct on our part.

 

If I submit a mutual fund order and the Firm can reasonably determine that I am
entitled to a sales charge waiver(s) for such order, I direct WFA to amend the
transaction, such as convert the share class or cancel and purchase the mutual
fund in the appropriate share class to receive such sales charge waiver(s). In
so doing, WFA will not be exercising any discretion in connection with the
account.

 

7.CASH SWEEP PROGRAM & SETTLEMENT

 

Under the Wells Fargo Cash Sweep Program (“Sweep Program”), uninvested cash
balances - for which no interest is otherwise earned or paid - in your Account
are automatically swept into interest-bearing deposit accounts (“Bank Deposit
Sweep”) or, if available, money market mutual funds or such other sweep
arrangements made available to you (collectively “Cash Sweep Vehicles”), until
these balances are invested by you or otherwise needed to satisfy obligations
arising in connection with your Account. Eligibility for each available Cash
Sweep Vehicle is determined by account type and can be obtained by contacting
your Financial Advisor. For standard brokerage accounts, the Bank Deposit Sweep
serves as the Cash Sweep Vehicle for eligible clients. For ineligible accounts
and clients, uninvested cash balances will be placed in an available money
market mutual fund. 

Available money market mutual funds include those for which an affiliate of WFA
provides investment management and other services. The Cash Sweep Program is
described more fully in the Cash Sweep Program Disclosure Statement, which is
included with this Agreement. The Cash Sweep Program Disclosure Statement and
other information about the Cash Sweep Program are also available on
wellsfargoadvisors.com/cashsweep.

 

DEFINITIONS 

“Cash Sweep Vehicle” refers to the automatic deposit of uninvested funds in an
Account into either the Bank Deposit Sweep or an available money market mutual
fund or such other sweep arrangements made available to you.

 

The Cash Sweep Vehicle, free credit balance or linked bank deposit account are
collectively referred to below as your “Settlement Choice.”

 

The Cash Sweep Vehicle will be used in connection with settlement of
transactions in your Account, unless you select (if available) not to have a
Cash Sweep Vehicle and instead select free credit balance or link your Account
to a bank deposit account (collectively the Cash Sweep Vehicle, free credit
balance or a linked bank account are referred to herein as the “Settlement
Choice”) to be used in connection with settlement of transactions in your
Account. WFA may, at its discretion, change or replace the available Settlement
Choice. Except as provided elsewhere in this Agreement, WFA will give you
advance notice of any such change in a Settlement Choice.

 

You authorize and direct us to invest or


 

Page 3 of 20

 

 

deposit free credit balances, including dividends, interest, or other cash we
receive for your Account, in your Settlement Choice within a reasonable time
after receipt. 

Proceeds from the sale of securities will be invested or deposited in your
Settlement Choice following settlement, provided that the securities sold have
been received in good deliverable form prior to the settlement date. Unless you
instruct us otherwise, we will hold non-cash proceeds in your Account. Credit
balances that are needed to settle a transaction or that are collateral for your
obligations, such as a cash balance resulting from a short sale, will remain in
your Account and will not be deposited or invested in your Settlement Choice.

 

You also authorize and direct us to automatically withdraw cash, redeem money
market mutual fund shares, or sell securities maintained in your Settlement
Choice or your Account when needed to settle a securities transaction or for any
other purpose, such as to satisfy a debit balance, serve as collateral for a
margin loan, short sale or option position, or to satisfy any other obligation
to us in connection with your Account. If we fail to invest or deposit free
credit balances according to this Agreement, our liability will be limited to
the actual amount of the dividends or interest you would have earned had the
free credit balances been invested or deposited in the appropriate Settlement
Choice.

 

You will not purchase any security unless there will be sufficient funds in your
Settlement Choice or Account by settlement date to make the required cash
payment, unless your Account has been approved for margin privileges. You will
not enter sell orders (except orders which you designate as a “short sale”)
unless the security is presently in the Account and in good deliverable form or
you will make good delivery of properly endorsed securities by settlement date.

 

When placing an order to sell short, you will designate it as such and authorize
us to mark such order as “short.” When placing an order to “sell short against
the box,” you will borrow the necessary stock to make delivery on the settlement
date and the stock in your Account will be unavailable so long as such a short
position remains open.

 

DEFINITIONS 

“Short Sale” or “Selling Short” means selling a security that you do not own.

 

“Sell Short against the Box” means you own the security sold but borrow
equivalent stock with which to make delivery of the sale.

 

We may, at our sole discretion, accept a purchase order without sufficient funds
or a sell order without the Securities and/or Other Property being in good
deliverable form in your Account, with the understanding that you will promptly
submit payment or the Securities and/or Other Property to us. Any order,
accepted and/or executed without sufficient funds, Securities and/or Other
Property in the Account will be subject, at our sole discretion and without
prior notice to you, to cancellation or liquidation for purchases or buy-in for
sales. We may, at our discretion and without prior demand or notice to you,
refuse to execute an order; or cancel, close, or liquidate at your risk any

 

     

transaction, if settlement funds are not available or securities are not
delivered. You will be responsible for all costs, commissions, and losses
resulting from such actions including interest and costs of collection, and,
without limit, reasonable attorneys’ fees. We may require an equity deposit or
full payment before we accept an order. No Account may be closed before we have
received all Securities and/or Other Property for which the Account is short and
all your outstanding debts that you owe us for any reason.

 

For securities that may be called in part, First Clearing, LLC uses an impartial
lottery process to determine which securities will be called. For more
information about the lottery process, please visit www.wellsfargoadvisors.com
under Legal Disclosures or contact your Financial Advisor to receive a written
copy of the procedures.

 

8.SECURITY INTEREST, INDEBTEDNESS, & LIQUIDATION

 

Except for ERISA and IRA Accounts, the Securities and/or Other Property that we
or our Affiliates currently hold, hold in the future, carry, or maintain for you
shall be subject to a lien, a continuing and perfected security interest, and a
right of set-off for the discharge of any and all indebtedness or any other
obligation you may have to us, and are to be held by us as security for the
payment of any liability or indebtedness of yours to us in any of your Accounts
held by us or any of our Affiliates. WFA will maintain a right to charge your
Account for commissions, account fees or other fees that are normal and
customary as part of this Agreement.

 

In connection with enforcing our lien, perfected security interest, or right of
set-off, we may, at any time and without giving you prior notice, use, transfer
or liquidate any or all of your Securities and/or Other Property in any of your
Accounts held by us or any of our Affiliates in order to satisfy a debt or any
other obligation you may have to us in your Accounts held by us or any of our
Affiliates.

 

Such use, liquidation, or transfer may occur without regard to whether we have
made any advances in connection with such Securities and/or Other Property and
without regard to the number of Accounts you may have with us. Included within
our right of enforcement, we shall have the sole discretion to determine which
Securities and/or Other Property are to be sold or which contracts are to be
closed without regard to any tax or other consequences you may face as a result
of such actions. In the event of a breach or default by you under this
Agreement, we maintain all of the rights and remedies available to a secured
creditor under all applicable laws, in addition to the rights and remedies
provided in this Agreement. You agree to indemnify and hold us and our
Affiliates harmless from and against any losses or expenses incurred in
connection with such enforcement or any other remedies available to us,
including reasonable costs of collection.

 

While we reserve the right to use, transfer, or liquidate your Securities and/or
Other Property without demand or prior notice, if demand is made upon you, you
agree to satisfy any indebtedness, and pay any debit balance in any Account held
by us or any of our Affiliates in which you have an interest. A

 

     

finance charge (as set forth in the Credit Terms and Conditions herein) may be
charged on any debit balance in your Account, together with any increases in
rates caused by money market conditions, and with such other charges as we may
impose to cover our extra services.

 

You further agree that if you: (i) default on any of your obligations under this
Agreement; (ii) become bankrupt, insolvent or subject to a similar condition or
subject to any bankruptcy, reorganization, insolvency or other similar
proceeding; or (iii) we, at our sole discretion, deem it advisable for our
protection, we may, at any time and without prior notice to you: (a) cancel,
terminate, accelerate, liquidate and/or close out any or all agreements or
transactions between us and you or otherwise relating to the Account and
calculate damages in a manner we deem appropriate; (b) pledge, transfer, or sell
any assets in the Account or any other account in which you have an interest
(whether such account is held with us or our Affiliates), either individually or
jointly with others; or (c) take any other action as we, at our sole discretion,
deem appropriate with respect to any of the foregoing and apply the proceeds to
the discharge of such obligation.

 

In pursuing the remedies available to us, we may, without limiting our rights
under this section, offset amounts you owe us against any amounts that we owe
you. You will remain liable for any deficiency. You will pay the reasonable
costs and expenses of collection of any debit balance and any unpaid deficiency
in any of your Accounts, including, but not limited to, attorneys’ fees incurred
by us.

 

You authorize us and we have the right, at our sole discretion, to require
additional collateral at any time. If a petition in bankruptcy or appointment of
a receiver is filed by or against you, or if an attachment is levied against any
Account in which you have an interest, or in the event of your death, we have
the right, at our sole discretion, to sell any or all assets in your Account,
whether carried individually or jointly with others, to buy any and/or all
assets which may be short, to cancel any open orders and to close any or all
outstanding contracts, all without demand for margin or additional margin,
notice of sale or purchase or other notice or advertisement. Any such sales or
purchases may be made at our discretion on any exchange or other market, or at
public auction or private sale, and we may be the purchaser(s) for our own
account. It is understood that a prior demand, call, or prior notice of the time
and place of such sale or purchase shall not be considered a waiver of our right
to sell or buy without demand or notice as provided in this Agreement. After
deducting all costs and expenses of the purchase, buy-in and/or sale and
deliveries, including, but not limited to, commissions and transfer and stamp
taxes, we shall apply the residue of the proceeds to the payment of any and all
of your liabilities to us. You will remain liable for any deficiency.

 

No course of dealing between you and us, nor any delay on our part in exercising
any of our rights or remedies shall constitute a waiver thereof, and any such
right or remedy may be exercised as often as we may determine.


 

Page 4 of 20

 

 

9.NOT FDIC INSURED/SIPC ACCOUNT INSURANCE

 

Securities and/or Other Property held in your Account are not deposit
obligations, and are not guaranteed by any bank affiliated with WFA. Such
Securities and/or Other Property (except brokered certificates of deposit and
the Bank Deposit Sweep up to applicable limits) are not insured by the FDIC and
are subject to investment risks, including possible loss of the principal amount
invested.

 

WFA is a member of the Securities Investor Protection Corporation (“SIPC”). SIPC
protects client accounts against the loss of their securities in the event of
the member’s insolvency and liquidation by replacing missing securities and cash
up to a maximum of $500,000 per client, including $250,000 for claims for cash.
SIPC does not protect you against losses from changes in the market values of
your investments. For more information on SIPC coverage, please see the
explanatory brochure available at www.sipc.org or contact SIPC at 202-371-8300.

 

Above and beyond SIPC coverage, WFA maintains additional insurance coverage
through Lexington Insurance Company (“Lexington”), an AIG company. For clients
who have received the full SIPC payout limit, our policy with Lexington provides
additional coverage above the SIPC limits for your Account for any missing
securities and cash in client brokerage accounts up to a firm aggregate limit of
$1 billion (including up to $1.9 million for cash per client). In other words,
the aggregate amount of all client losses covered under this policy are subject
to a limit of $1 billion, with each client covered up to $1.9 million for
cash. This account protection package does not cover losses resulting from
declines in the market value of your investments. For more information about
Lexington, please visit www.lexingtoninsurance.com.

 

Since monies in the Bank Deposit Sweep are held at banks, they are NOT covered
by SIPC or Lexington. They are instead covered by FDIC insurance. Please see the
Cash Sweep Program Disclosure Statement for further information.

 

10.CONTROL OR RESTRICTED SECURITIES

 

Prior to placing an order for securities subject to Rule 144 or 145 of the
Securities Act of 1933, you must identify the status of the securities and
furnish us with the necessary documents (including opinions of legal counsel, if
requested) to obtain approval to transfer and register these securities. There
may be delays in processing these securities, and we will not be liable for any
losses caused directly or indirectly by any delays. We may decline to accept an
order for these securities until the transfer and registration of such
securities has been approved.

 

11.NO TAX OR LEGAL ADVICE

 

We do not provide tax or legal advice with regard to any Account. You should
consult with your personal tax advisor before making tax-related investment
decisions. We do not render legal advice, nor are we obligated to take any
action with respect to legal proceedings, including bankruptcy, that may

 

     

arise regarding securities held or formerly held in your Account, or the issuer
of those securities.

 

12.NON-U.S. INVESTMENTS AND EXCHANGE RATE FLUCTUATIONS

 

Subject to certain limitations, you can choose to make purchases or sales of
non-U.S. based investments in your Account. You understand that in order to
trade in non-U.S. based investments, a foreign currency transaction may be
necessary to either (1) convert U.S. dollars into the foreign currency to
purchase the non-U.S. investment or (2) convert the sales proceeds of the
non-U.S. investment back into U.S. dollars. Moreover, you understand that
non-U.S. investments may make dividend, interest payments, or other
distributions in a foreign currency. Unless we specifically agree otherwise, you
authorize us to make all necessary foreign currency transactions in your Account
in order to facilitate trading in non-U.S. investments and to convert any
foreign currency into U.S. dollars. You understand that foreign currency
transactions are effected by WFA, its affiliates or unaffiliated service
providers, and may include a markup or markdown, as appropriate. You understand
that more favorable exchange rates may be obtained by third parties not
affiliated with WFA. Any profit or loss from foreign currency exchange rate
transactions may be charged or credited to your Account.

 

13.FEES & CHARGES

 

We may assess your Account with charges to cover our services, or the
termination of services, including, but not limited to, an annual household fee,
operational & service fees, custodial fees, and transaction fees and
commissions. Agents for foreign securities may impose a fee for custodial
services rendered. If this fee is imposed, it will be passed to the client. You
agree to pay the fees and charges specified in the Annual and Operational Fee
Schedule, which may be amended at any time without notification to you. You
agree that we may debit your Account for any fees or charges that you incur, or
any reasonable out-of-pocket expenses we may incur on your behalf. You agree to
pay or reimburse us for all applicable state and local excise taxes. Any profit
or loss from foreign currency exchange rated transactions will be charged or
credited to your Account. You will reimburse us for any actual expenses we incur
to execute, cancel, or amend any wire transfer payment order, or perform any
related act at your request. We may charge any Account of yours for such costs
and expenses without prior notice to you.

 

14.DIVIDEND REINVESTMENT

 

The Dividend Reinvestment Plan (“DRP”) allows you to automatically reinvest any
dividends, capital gains and return-of-capital income distributions (“Eligible
Monies”) paid on shares of “Eligible Securities” in additional shares of the
same securities. Most domestic common stocks listed on the New York Stock
Exchange, Inc. (“NYSE”) and NASDAQ are “eligible” for the DRP in accordance with
our applicable policies. You may select the DRP options when you open your
Account. We will reinvest all Eligible Monies into whole and fractional shares
rounded to three decimal places.

 

     

We can apply the DRP to all or some of the Eligible Securities in your Account.
If you elect to reinvest all Eligible Monies, the DRP service will also apply to
all eligible future holdings. No further action is required on your part. If you
chose to reinvest only certain securities in your Account, you will need to
advise your Financial Advisor whether or not to reinvest each time you buy a new
Eligible Security or deposit one into your Account.

 

You may change your reinvestment decisions by contacting your Financial Advisor
to add or delete a specific stock or change your standing account instructions.
We must receive any change at least two days before the posting date of any
Eligible Monies. We will not issue written confirmation of changes.

 

We will determine reinvestment on the basis of your Account coding one Business
Day before Eligible Monies are credited to your Account. We reserve the right to
suspend or delete an otherwise Eligible Security from dividend reinvestment at
any time, without notice, in response to market conditions. Should you request
registration of your whole shares or request their transfer to another firm, any
fractional shares will be sold. Voting privileges do not exist on fractional
shares.

 

Each type of payment (dividends, return of capital, long-term capital gain) will
be considered separately in determining minimums subject to reinvestment.

 

While we reserve the right to use, transfer, or liquidate your Securities and/or
Other Property without demand or prior notice, if demand is made upon you, you
agree to satisfy any indebtedness, and pay any debit balance in any Account held
by us or any of our Affiliates in which you have an interest. A finance charge
(as set forth in the Credit Terms and Conditions herein) may be charged on any
debit balance in your Account, together with any increases in rates caused by
money market conditions, and with such other charges as we may impose to cover
our extra services.

 

You further agree that if you: (i) default on any of your obligations under this
Agreement; (ii)   become bankrupt, insolvent, or subject to a similar condition
or subject to any bankruptcy, reorganization, insolvency, or other similar
proceeding; or (iii) we, at our sole discretion, deem it advisable for our
protection, we may, at any time and without prior notice to you: (a) cancel,
terminate, accelerate, liquidate and/or close out any or all agreements or
transactions between us and you or otherwise relating to the Account and
calculate damages in a manner we deem appropriate; (b) pledge, transfer, or sell
any assets in the Account or any other account in which you have an interest
(whether such account is held with us or our Affiliates), either individually or
jointly with others; or (c) take any other action as we, at our sole discretion,
deem appropriate with respect to any of the foregoing and apply the proceeds to
the discharge of such obligation.

 

We reserve the right to modify the terms of the DRP, or to discontinue or
suspend it (in whole or in part) whenever conditions warrant, with or without
notice. If you are an “affiliate” or “insider” of any issuer, you may want to
consult your personal legal advisor before participating in the DRP with respect
to that issue.


 

Page 5 of 20

 

 

15.MUTUAL FUNDS AUTOMATIC INVESTMENT & WITHDRAWAL PLANS

 

If you instruct us, orally or in writing, to establish an automatic investment
or withdrawal plan in a mutual fund, you authorize us to purchase or redeem
shares in the mutual fund in the amount and at the time period that you select.
We will carry out your instructions by initiating fixed debits or credits
periodically to your Settlement Choice. You understand that in order to
establish an automatic investment or withdrawal plan that is linked to a bank
account, you must first set up a link to that bank account. Bank links are
governed by applicable Automated Clearing House rules. You also authorize us to
honor all debit entries initiated by you or on your behalf from time to time
through your Settlement Choice.

 

All such debits are subject to sufficient collected funds in the designated
Account to pay the debit when presented. You agree that our treatment of each
entry and our right to accept an item shall be the same as if you signed them
personally. You acknowledge that you will carefully read the prospectus for the
fund that you select prior to establishing an automatic investment or withdrawal
plan.

 

You understand that if there is insufficient cash from your Settlement Choice to
purchase shares for an automatic investment plan, the investment scheduled for
that period may not take place. Any change in ownership or cancellation of your
Account, or any transaction returned for any reason, including but not limited
to insufficient funds in your Settlement Choice, may result in the cancellation
of your automatic investment or withdrawal plan without prior notice to you. We
reserve the right to modify or terminate your automatic investment or withdrawal
plan at any time and for any reason upon notification to you at your Account
address of record.

 

To terminate your automatic investment or withdrawal plan, you must request us
to terminate such plan. Your automatic investment or withdrawal plan will remain
in effect until three (3) Business Days after we receive your cancellation
notice. You will remain liable for all items that have not been settled at the
time of termination of any plan.

 

We will not be liable for any loss you incur in connection with transfers from
or to your Settlement Choice unless we are grossly negligent in fulfilling our
responsibilities in regards to your automatic investment or withdrawal plan. In
no event will we be liable for consequential, special, or indirect damages or
loss. We will undertake to make transfers according to your instructions, but we
will not be responsible for damages of any nature resulting from delays,
failures, omissions, or errors relating to such transfers. We may, at our
discretion, require periodic oral or written reaffirmation of your instructions
regarding transfers, and we may terminate this service at any time. You will
indemnify us, our officers, employees, agents, successors, and assigns against
any and all claims or liabilities by virtue of our acting on your automatic
investments or withdrawal instructions. This indemnity is unlimited and shall be
binding upon your estate, successors, and assigns. We shall have no liability
for costs or damages resulting from inaccuracy of information you

     

 

provide to us, or from your failure to update any information you provide to us.

 

16.ACCOUNT TYPES

 

WFA offers many different account types, including individual and joint
accounts, individual retirement and other retirement accounts, custodial, DVP,
estate, trust, and partnership accounts. Account types may be subject to certain
restrictions and eligibility requirements, and certain services are not
available to all clients and account types. You are responsible for selecting
the account type that is appropriate for your needs and circumstances.

 

Regardless of the governing law provisions of this Agreement concerning the
contractual obligations of the parties under the Account, the legal ownership of
your Account shall be governed by and interpreted under the internal laws of
your state of residence.

 

a)      Joint Accounts 

If this Account is maintained in the name of two or more persons, each Account
Holder agrees to be individually and jointly liable for all obligations under
this Agreement.

 

Each Account Holder will have authority, acting individually and without notice
to any other Account Holder, to give instructions, buy, sell, and otherwise deal
in Securities and/or Other Property, and to deal with us with regard to the
Account as fully and completely as if each Account Holder alone were interested
in the Account. You authorize us to follow the instructions of any Account
Holder and to deliver funds, securities, or other assets held in the Account to
any Account Holder or in accordance with any Account Holder’s instructions, even
if such deliveries and/or payments shall be made to any of you personally, and
not for the Joint Account. Unless we have stated otherwise, we will hold assets
in the Account for you as joint tenants with rights of survivorship.

 

We are not responsible for determining the purpose or propriety of any
instruction we receive from any Account Holder or for the disposition of
payments or deliveries among joint Account Holders. Any notice we send to one
Account Holder will be deemed to be notice to all Account Holders. You further
authorize us to receive into the Account any Securities and/or Other Property
delivered to us by or for any Account Holder without delineation as to actual
ownership of the property.

 

At any time, we may, at our sole discretion, require joint or collective action
by all Account Holders. You authorize us, at our sole discretion, to do any one
or more of the following: (i) select which instructions to follow; (ii) suspend
all activity in the Joint Account, except upon further written instructions
signed by all of you or upon instructions of a court; (iii) close the Joint
Account and send any and all assets by ordinary mail to the address of record;
or (iv) file an interpleader action, in which event we shall be entitled to
recover all costs including reasonable attorneys’ fees in an amount set by the
court. Filing an interpleader action, however, will not serve as a waiver of our
right to arbitration. If upon the death of one or more of the Account Holders,
we cannot determine to our satisfaction the proper distribution of property from
a Joint Account,

     

 

we may, at our sole discretion, freeze the Account indefinitely pending a
satisfactory resolution or final decision of an arbitrator or court having
jurisdiction over the matter.

 

Laws governing joint ownership of property vary from state to state. You are
responsible for verifying that the joint registration you select is valid in
your state. Generally, however, for joint tenants with rights of survivorship,
in the event of the death of any of the tenants, the entire interest in the
joint Account shall be vested in the surviving joint tenant(s) on the same terms
and conditions. For tenants in common, the interest in each tenancy shall be
equal unless specified otherwise and in the event of the death of any of the
tenants in common, the interest in their share of the tenancy shall vest in the
decedent’s legal representative. State laws regulating community property vary.
If you designate your Account as a community property account, we will treat all
property in the Account and any proceeds in the Account as community property.
You should consult your personal legal advisor regarding the community property
laws of your state of residence.

 

b)Custodial Accounts



If the Account is a custodial account, we will maintain an account established
under the Uniform Gifts to Minors Act or Uniform Transfers to Minors Act. You
represent that the assets in the Account belong to the minor and that you will
only use all such assets for the benefit of the minor. We are not responsible
for determining the appropriateness of any actions you take as custodian.

 

c)      Individual Retirement Accounts & Education Savings Accounts



If this is an individual retirement account (“IRA”) or education savings account
(“ESA”), by signing this General Account Agreement you acknowledge that you have
completed and signed an IRA or ESA enrollment form to open an IRA or ESA and you
have adopted First Clearing, LLC (“FCC”) to serve as Custodian.

 

If you wish to cancel your Account, you must do so on or before the seventh
(7th) calendar day after you receive the “Custodial Agreement and Disclosure
Statement” by either delivering or mailing a written notice of cancellation to:
First Clearing, LLC, Attn: IRA Department, MO 3580, One North Jefferson Ave.,
St. Louis, MO 63103.

 

This Agreement, the Custodial Agreement and Disclosure Statement for your IRA or
ESA include the terms and conditions of the relationship entered into by you and
Wells Fargo Bank or FCC (as applicable).

 

Your beneficiary is the individual, estate, trust, or organization you designate
when you open your IRA or ESA. You may change your beneficiary designation at
any time by contacting your Financial Advisor. Each beneficiary designation you
file with us will cancel all previous designations.

 

Your beneficiary is subject to and bound by all the terms and conditions of the
Custodial Agreement and Disclosure Statement. It is very important that you
review Article VIII of the IRA Custodial Agreement, or Article X of the
Education Savings Custodial Agreement, because if a beneficiary does not survive
you


 

Page 6 of 20

 

 

or if there is no record of a designated beneficiary or if you divorce, the
default beneficiary provisions of the Custodial Agreement and Disclosure
Statement will govern. Also, if you name a trust, estate, or minor child as a
beneficiary, there are additional requirements or information that will be
required in accordance with the Custodial Agreement and Disclosure Statement. In
addition, if you are opening an Education Savings Account, please review the
Custodial Agreement and Disclosure Statement to obtain more information on the
authorities, duties, and eligibility requirements of a Responsible Individual,
Depositor, Designated Beneficiary, and Successor Beneficiary.

 

d)       Trust & Other Fiduciary Accounts



If this Agreement is entered into by you as Trustee or other fiduciary, you
represent that investments for the Account are within the scope of the
investments authorized by such Trustee or other fiduciary’s power to delegate
under the governing instruments and/or laws, and that you are duly authorized to
enter into this Agreement. You also undertake to advise us of any event which
might affect your power or authority as Trustee or other fiduciary or the
property subject to this Agreement.

 

e)       DVP Accounts



In consideration of WFA accepting a delivery versus payment (“DVP”) account for
you, and agreeing to act as broker for you in the purchase and sale of
securities on a delivery versus payment/receipt versus payment (“DVP/RVP”)
basis, you agree to the following:

 

●You will issue standing instructions to your agent/receiving bank(s) to receive
from or deliver to us against payment, any security pursuant to the procedures
established by this Agreement. Specific instructions for each transaction must
be in the possession of the agent bank(s) by the close of business on the second
day after the date of execution or as otherwise stated by the NYSE and the FINRA
Uniform Practice Code.



●You and your agent agree to receive securities against payment in an amount
equal to an execution confirmed to you, which may represent only part of a
larger order executed.



●You agree to instruct your agent(s) that, except for transactions that are to
be settled outside the United States, the facilities of a securities depository
will be used for the confirmation, acknowledgement, and book-entry settlement of
depository-eligible transactions covered by applicable marketplace rules.
“Depository-eligible transactions” means transactions in securities that are
eligible for deposit and book-entry transfer at a securities depository at the
time of settlement of the transaction.



●We will transmit to you a confirmation of each transaction after the
transaction has been effected. In addition, we may, at your request, transmit
pertinent trade information in a form agreed upon on the day following execution
of each DVP/RVP transaction. At your request, we will simultaneously send a
duplicate information copy of each confirmation to your agent bank. It is
understood, however, that sending copies of

     

confirmations to an agent bank constitutes an information service only, and does
not relieve you of your obligations under this Agreement. You agree to instruct
your agent bank to receive or deliver the securities described on the
confirmation, unless a discrepancy in the payment exceeds 2% of the money
required for that delivery. You agree with us to resolve any such discrepancy
directly, within a reasonable time after settlement.



●You agree that you will have duly authorized all instructions you issue
pursuant to this Agreement and that we shall incur no liability in acting upon
such instructions given to us concerning your DVP account. You understand that
WFA, in acting as broker for you, will be acting as your agent.



●You are aware that if any good delivery to the designated bank is refused, we
may be compelled to cancel or liquidate the transactions pursuant to provisions
of Regulation T of the Board of Governors of the Federal Reserve System.



●You shall be liable and agree to promptly pay for any loss and costs resulting
from such cancellation or liquidation. You understand and agree that mutual fund
and option trading is restricted in DVP accounts.

 

f)       Abandoned/Dormant Accounts



We may impose fees on Accounts that are considered unclaimed, abandoned, or
dormant as permitted by applicable state law. Accounts presumed to be abandoned
or unclaimed will be escheated or delivered to the state listed as your address
of record for your Account in accordance with applicable law.

 

g)       Direct at Provider Accounts (529, 403(b), Individual 401(k) Plans);
Accounts/Assets Not Held at WFA Certain types of accounts (which are not limited
to but may include 529 plans, 403(b)



or individual 401(k) retirement plan accounts) are not held at WFA (referred to
here as “Direct at Provider Accounts”). These Direct at Provider Accounts are
typically held instead at (i) the firm that manages the 529 plan, or (ii) the
mutual fund company or mutual fund company transfer agent that offers the fund
or retirement plan account.

 

For these Direct at Provider Accounts that are not held at WFA, we may assign an
internal WFA account number for our recordkeeping purposes. This account number
is for our internal use and typically cannot be used for deposits or
transactions. Funds given to WFA for investment in 529 plans or Direct at
Provider accounts must be made payable to the Provider. We cannot accept any
funds made payable to WFA in relation to 529 plans or Direct at Provider
accounts. Any such funds we receive will be returned to you at your current
address of record. You will be responsible for all costs and losses, if any,
resulting from such actions including lost interest and costs of disbursement,
which may include, without limit, reasonable attorneys’ fees. No Account
statements, participant recordkeeping, accounting services, discrimination
testing, tax reporting, or plan document amendment services will be provided to
you by WFA for Direct at Provider Accounts.

 

529 plans are neither insured nor guaranteed

     

by the Plans’ issuing state, state administrator, Plan Manager, or WFA or any of
its Affiliates.

 

We may assist you with the initial selection of a Direct at Provider Account and
any initial investment selections that you make, and we may assist you with
subsequent investment decisions. However, we cannot monitor any profits or
losses or future investment selections because the Direct at Provider Account
will not be held at WFA. You acknowledge and understand that you have an
affirmative obligation to monitor your Direct at Provider Account and to
determine the suitability of any future investment selections made without our
assistance or knowledge.

 

If you change the account owner or the account address on the Direct at Provider
Account that you establish with the Provider, or if the Direct at Provider
Account is terminated, you must immediately notify us of the change or
termination.

 

Further, certain types of assets such as insurance and annuity contracts and
alternative investments (such as private funds, hedge funds, and fund of funds)
are not held by WFA and are held directly at the insurance carrier or the
issuing company.



You understand these types of assets may be reflected on a WFA Account statement
as a courtesy service to you even though they are not held by WFA. You
understand that we are not responsible for the custody or the valuation of these
assets. You also understand that any information provided to you on your Account
statements is for informational purposes only and may not reflect all of your
holdings/policies. For annuities and insurance, the valuation may not reflect
any applicable market value adjustments or insurance/annuity surrender
penalties. All insurance/annuity policies and alternative investments are
carried by the issuing entity or its agent, and may differ from the registration
of your WFA account.

 

17.ACCOUNT ACCESS & ELECTRONIC SERVICES

 

You can access your Account in various ways, including, but not limited to,
telephoning your Financial Advisor, visiting any of our branch offices,
automated telephone, or online and wireless services. In the event you
experience any problems in reaching WFA through any particular method, it is
your responsibility to use alternate methods to communicate with us.

 

You agree to use our internet and automated telephone services and any
additional electronic services we offer in the future (collectively, the
“Electronic Services”), in accordance with the provisions detailed in this
section and in accordance with the Wells Fargo Online Access Agreement. You are
responsible for the confidentiality and use of your Account number and personal
identification number (“PIN”) and are solely responsible for all orders entered
through the Electronic Services using your Account number and PIN. You must
notify us immediately through hard copy, electronic or verbal means if: (i) you
place an order through the Electronic Services and you do not receive an order
number, or you do not receive an accurate acknowledgement of the order or its
execution; (ii) you receive



 

Page 7 of 20

 



 

acknowledgement for an order which you did not place, or any similar conflict;
or (iii) you become aware of any unauthorized use of your Account number or PIN.

 

We may, at our sole discretion, place trading restrictions on your Account and
we reserve the right, at our sole discretion, to review and reject, cancel, or
modify any order that you place through the Electronic Services for any reason
and without prior notice to you, including orders for which you have received an
order number. We may also reject any electronic order that we deem, at our sole
discretion, to be disruptive to the securities markets, unacceptable in size,
type, or credit risk, or to exceed our authorized limits.



Further, market orders cannot always be cancelled because they are subject to
immediate execution, and your order may be executed before a request for
cancellation is received.

 

We and our affiliates will not be liable for any consequential, incidental,
special, or indirect damage (including lost profits, trading losses and damages)
that result from inconvenience, delay, or loss of use of the Electronic
Services. We reserve the right to suspend or terminate access to any Electronic
Service for any reason and without prior notice to you.

 

18.       THIRD PARTY INFORMATION

 

By accessing third party Web sites and the information provided through links on
our Electronic Services, you acknowledge and agree that the material available
on these sites has been produced by independent providers that are not
affiliated with us; and any opinions or recommendations expressed are solely
those of the independent providers and are not the opinions or recommendations
of WFA.

 

Information obtained by the independent providers (the “Information”) is
believed to be reliable. However, we do not guarantee the timeliness, sequence,
accuracy, adequacy, or completeness of such Information. WFA GIVES NO EXPRESS OR
IMPLIED WARRANTIES (INCLUDING, BUT NOT LIMITED TO, WARRANTIES OR
MERCHANTABILITYOR FITNESS FOR A PARTICULAR USE) WITH RESPECT TO THIS
INFORMATION. Neither we, nor our Affiliates, nor any independent
provider/transmitter of this Information shall be liable in any way and you
agree to indemnify and hold all of us harmless for: (i) any inaccuracy, error,
delay, interruption, or omission of any Information or the delivery of
Information; and (ii) any loss or damage arising from or occasioned by (a) such
inaccuracy, error, delay, interruption or omission, (b) non-performance, or (c)
interruption due to any negligence on our part or on the part of any providers
or transmitters of Information, or to any act of God or any other cause beyond
our reasonable control.

 

19.       MARKET QUOTES

 

We will make reasonable efforts to have accurate real time market quotes and
information available during market hours. However, you understand that we
cannot and do not guarantee the accuracy or availability of such market quotes
and information. Accordingly, you agree that our sole liability for claims
arising out of the interruption,

     

accuracy or delay market quotes and information shall be to use our best efforts
to resume the quote service as promptly as reasonably practicable.

 

20.       RESEARCH

 

We may make available information about securities and investment strategies,
including research reports, market commentaries and other information (“Research
Reports”) that we or our Affiliates prepare, as well as materials prepared by
third parties. By accessing these Research Reports, you acknowledge and agree
that these materials are not personalized or in any way tailored to reflect your
personal financial circumstances or investment objectives, and the securities
and other investment strategies discussed in such Research Reports may not be
suitable for you as such Research Reports do not take into account the
particular investment objectives, financial situation or needs of individual
clients. You will not consider the availability of such Research Reports as a
recommendation to you of any particular security or investment strategy. Under
no circumstances should any information contained in the Research Reports be
construed as an offer to sell or the solicitation of an offer to purchase any
security. The Research Reports have been prepared as of the date indicated and
should only be considered current as of the initial publication date. They may
become unreliable for various reasons including, but not limited to, changes in
market or economic conditions.

 

THE RESEARCH REPORTS ARE OBTAINED FROM SOURCES DEEMED TO BE RELIABLE, HOWEVER,
WFA AND OUR AFFILIATES DO NOT GUARANTEE THE ACCURACY, COMPLETENESS, OR THE
CORRECT SEQUENCING OF THE RESEARCH REPORTS AND EXPRESSLY DISCLAIM ALL
WARRANTIES, EXPRESS AND IMPLIED, WITH REGARD TO THE RESULTS TO BE OBTAINED FROM
THEIR USE, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTIES OF
MERCHANTABILITYOR FITNESS FOR A PARTICULAR PURPOSE AND ANY IMPLIED WARRANTIES
ARISING FROM A COURSE OF PERFORMANCE, A COURSE OF DEALING, OR TRADE USAGE.

 

Neither we nor our Affiliates shall be obligated to update information or
opinions regarding any company or security. The Research Reports are not
intended to provide tax, legal or investment advice. We and our Affiliates shall
not be liable for any consequential, incidental, special, or indirect damage
(including, but not limited to, lost profits, trading losses, and damages) that
may result from use of the Research Reports or for omissions or inaccuracies of
the information contained in them. You are strictly prohibited from reproducing,
redistributing, or retransmitting any information contained in the Research
Reports. You will not contact any analyst who authors or is named on any
Research Report or any representative of any third party provider.

     

21.ELECTRONIC FUNDS, AUTOMATED DEPOSITS, PAYMENTS & TRANSFERS

 

a)       General



You may arrange for direct deposits to be made to, automated payments to be made
from, and funds to be transferred between, your Accounts with us. We use the
terms “automated credits” or “direct deposits” to indicate deposits made
directly to your Account by electronic means; the terms “automated debits” or
“automated payments” to indicate payments authorized in writing to be made from
your Account by electronic means; and the term “telephone transfer” to indicate
movement of funds between your authorized Accounts by use of a touch-tone
telephone and personalized access codes.

 

Your acceptance of direct deposits, authorization of automated payments, or
telephone transfer to or from your Account, is your agreement to the terms and
conditions of this Agreement.

 

Any electronic fund transfer (“Transfer”) that you make in connection with your
Account, including, but without limitation, automatic deposits and payments, but
excluding transactions with a bank card, will be governed by the following terms
and conditions. These terms and conditions also serve as the disclosure required
by the Electronic Fund Transfer Act and Regulation E in connection with
Transfers.

 

b)       Your Liability For Unauthorized Transfers



You could lose the entire value, including your available margin, of your
Account through any unauthorized Transfer.

 

Therefore, you should notify us at once if you believe a Transfer has occurred
in your account without your permission. Notifying us as soon as possible by
telephone could minimize your possible losses. If you notify us within two (2)
Business Days after you learn of the unauthorized Transfer, you can lose the
lesser of $50.00 or the amount of the unauthorized Transfers. If you do not
notify us within two (2) Business Days after you learn of the unauthorized
Transfer, and we can prove that we could have stopped someone from making the
unauthorized Transfer if you had notified us, then you can lose the lesser of
$500.00 or the sum of (i) $50 or the amount of the unauthorized Transfers that
occur within the two (2) Business Days; and (ii) the amount of unauthorized
Transfers that occur after the close of two (2) Business Days and before notice
to us, provided we establish that these unauthorized Transfers would not have
occurred had you notified us within that two-day period. Should your Account
statement show any Transfer that you did not authorize, please notify us at
once. If you do not notify us within sixty (60) days after the Account statement
was mailed, you may not get back any money you lost after the sixty (60) days if
we can prove that we could have stopped the unauthorized Transfer if you had
notified us in time. If a good reason (such as a long trip or hospital stay)
keeps you from notifying us, the time periods above may be extended. If your
Account is an “Institutional Account” (which is defined in this Agreement as an
account for a Corporation, Non-Profit Organization, Non- Corporate
Organizations, Partnerships,



 

Page 8 of 20

 

 

Estates, Pension and Profit Sharing Plans (not including IRAs and Employee Stock
Ownership Plans), and other Trusts), you are liable for all unauthorized
Transfers up to the time at which you notify us.

 

c)       Telephone Number for Notification in the Event of Unauthorized
Transfers



If you believe that an unauthorized Transfer has occurred in your Account, call
your Financial Advisor immediately or notify FCC at the following telephone
number: 

800-359-9297 or write to us at the address listed on your Account statement.

 

d)       Types of Electronic Funds Transfers Available



Depending on the type of Account you have, you may be able to: (i) arrange with
another party, such as your employer or a government agency, to electronically
Transfer deposits directly to your authorized Account on a regular basis; (ii)
authorize another party, such as an insurance company or mortgage company, to
have payments transferred from your Account and sent directly to them on a
regular basis; or (iii) direct funds to be transferred from one of your
authorized accounts to another by use of a touch-tone telephone and personalized
access codes (where available). If a regular payment will vary in amount, the
payee needs to tell you how much the payment will be at least ten (10) days
prior to when it is due.

 

In addition to the types of transfers listed above, we periodically introduce
new methods by which you may make funds transfers, such as by personal computer
and or wireless devices. At present, there is no minimum amount required for
automatic debits. The availability of automatic debits to your Account will be
limited to free credit and money market balances less funds needed to pay for
any open orders and any uncleared deposits. Any loan value available to you on
marginable securities, if your Account is a margin account, may not be available
for the purpose of making automated transfers.

 

e)       Fees



There are currently no fees charged by us for automated transfers. However, WFA
reserves the right to charge such fees upon notice to you.

 

f)       Documentation of Transfers



If you arrange to have direct deposits made to your Account at least once every
sixty (60) days from the same person or company, you can call your Financial
Advisor to verify such deposits. In addition, you will receive a periodic
account statement that will show all activity in your Account, including any
Transfer.

 

g)       Stop Payment Procedures & Liability If you have instructed us to make
regular payments out of your Account (“Preauthorized Transfers”), you can stop
such payments by calling us at the telephone numbers shown in this section at
least three (3) Business Days before the payment is scheduled to be made.

 

When you call, please: (i) state your name and account number; (ii) the exact
name of the payee; (iii) the exact payment amount; and (iv) the scheduled
transfer date. Failure to provide correct and complete information may make it
impossible for us to stop

     

payment of the Preauthorized Transfer. You agree to indemnify and hold us
harmless from and against any loss incurred by us as a result of our paying a
Preauthorized Transfer, if any of the information relied upon in the stop
payment order is incorrect or incomplete (or as a result of our not paying a
Preauthorized Transfer for which a valid stop payment order is in effect). If
you instruct us to stop a Preauthorized Transfer at least three (3) Business
Days before the Transfer is scheduled, and we do not do so, we will be liable
for your losses or damages.

 

These stop payment procedures apply to Institutional Accounts (as defined in
Section 1(a) above) as well. However, in no event will we guarantee the
effectuation of, or be liable for, any stop payment request from an
institutional account. You agree (if an institution) to hold us harmless for the
amount(s) of any stop payment order(s) entered by you or on your behalf, and for
all costs and expenses (including attorneys’ fees) incurred by reason of the
refusal to honor said payment(s), and you further agree that if, contrary to
such stop payment order(s), payment is nevertheless inadvertently made through
accident or oversight, we shall not be liable. This provision shall survive the
termination of your Account.

 

Please note that stop payment orders will not appear on your Account statement.

 

h)Error Resolution Procedures



In case of errors or questions about your transfers, please telephone us at the
telephone numbers listed in Section 21(c) above as soon as you can if you think
your Account statement is wrong, or if you need more information about a
Transfer listed on the Account statement. We must hear from you no later than
sixty (60) days after we send you the first statement on which the problem or
error appears.

 

When you call, please: (i) state your name and Account number; (ii) describe the
error or Transfer you are unsure about, and explain as clearly as you can why
you believe it is in error or why you need more information; and (iii) state the
dollar amount of the suspected error. We will tell you the results of our
investigation within ten (10) Business Days (twenty (20) for transfers to or
from the Account within 30 days after the first deposit to the Account) after we
hear from you and correct any error(s) promptly. If we need more time, however,
we may take up to forty-five (45) Business Days (ninety (90) for transfers to or
from the Account within 30 days after the first deposit to the Account) to
investigate your question. If we decide to do this, we will provisionally credit
your Account within ten (10) Business Days (twenty (20) for transfers to or from
the Account within 30 days after the first deposit to the Account) for the
amount you think is in error so that you will have the use of the money during
the time it takes to complete our investigation. If we ask you to put your
question in writing and we do not receive it within ten (10) Business Days, we
may not provisionally credit your Account. If we determine there was no error,
we will send you a written explanation within three (3) business days after we
complete the investigation. You may ask for copies of the documents that we used
in our investigation.

     

For any Transfer occurring outside the United States, within ten (10) business
days after we receive notice of an alleged error we will either resolve the
claim or provisionally credit your Account while continuing to investigate the
claim. If we need more time, however, we may take up to ninety (90) days to
investigate the matter.

 

i) Additional provisions for Institutional Accounts



The provisions in this Section 21(i) apply only to transfers to or from
Institutional Accounts. You agree that the password security described in
Section 17 of this Agreement and the Wells Fargo Online Access Agreement
security procedures for electronic fund transfers are commercially reasonable.
For payment requests from Institutional Accounts, which are subject to Article
4A of the Uniform Commercial Code (“UCC 4A”), we are liable only for damages
required to be paid under UCC 4A. In no event will we be liable for any special,
indirect or consequential loss, damage, costs or expense of any nature,
including, without limitation, lost profits, even if we have been informed of
the possibility of such damages, except as may be required by law.

 

22.WIRE & AUTOMATED CLEARINGHOUSE TRANSFERS

 

a)Governing Rules



You may be a party to an Automated Clearing House (“ACH”) entry or a wire
transfer that may be credited or debited against your Account. You agree that
all wire transfers you initiate will be subject to the terms and conditions of
our wire transfer agreement then in effect with respect to the type of transfer
initiated. With respect to ACH transactions which you have authorized, you agree
to be bound by the National Automated Clearing House Association (“NACHA”)
operating rules and any local ACH operating rules then in effect. With respect
to other electronic funds transfers, you agree to be bound by any rules then in
effect governing the use of any system through which the funds may be
transmitted including, but not limited to, Federal Reserve Board Regulation J
with regard to Fedwire and the Clearing House Interbank Payments System
(“CHIPS”) operating rules with regard to CHIPS.

 

b)Notice



You will be notified of the receipt of any ACH entry or wire transfer in your
Account statement, but next-day or other notice will not be provided. If you
believe a transfer has not been properly credited to you, you agree to promptly
notify your Financial Advisor immediately.

 

c)Final Payment



Any credit resulting from an ACH credit or other wire transfer is provisional
until we receive final payment. We reserve the right to delay or prevent
withdrawal of funds pending verification of final payment. If final payment is
not received, or if your Account was credited by mistake, you agree that we may
reverse the credit to your Account or that you will otherwise reimburse us if
funds in your Account are not sufficient. In the event that the payment does not
become final, the originator will not be deemed to have paid you the amount of
the credit.



 

Page 9 of 20

 

 

d)Compensation



If you are entitled to compensation for any delay or improper completion of an
ACH or wire transfer as a result of an error by us, our liability will be
limited to the payment of interest for a period not exceeding the lesser of
sixty (60) days or the period between the date of the error and the date of the
correction. Any such compensation will be paid at our discretion by either (1)
adjusting your Account balance to reflect the average balances you would have
had but for the error, or (2) direct payment of cash in an amount equal to
interest at the average applicable federal funds rate for that period.

 

e)Account Numbers



You agree that payment for ACH or wire credit transfers may be made solely by
reference to the account number of the recipient. We are not obligated to
determine whether a discrepancy exists between the name and the account number
shown on the transfer information.

 

23.ADDITIONAL TERMS & CONDITIONS FOR NON-RESIDENTS OF THE UNITED STATES

 

a)       Collection, Use, & Transfer of Personal Information



If you reside outside the United States, to the extent there is any conflict
between this section and the Wells Fargo Privacy Policy, the provisions of this
section shall control.

 

We collect personal information about you (“Personal Information”) primarily to
provide the requested services and to comply with legal and regulatory
obligations including, but not limited to, applicable anti-money laundering
requirements, customer due diligence, Office of Foreign Asset Control (OFAC)
restrictions, other similar laws and regulations, and to fulfill other
obligations that relate to United States and foreign laws, regulations and
ordinances applicable to financial institutions. Additionally, we may use your
Personal Information in order to assist us in identifying and providing
financial products and services that are suitable for you.

 

We will endeavor not to use Personal Information for any purpose incompatible
with the purposes listed above unless it is required or authorized by you, or it
is in your own vital interest, or is necessary to comply with a legal or
regulatory obligation.

Reasonable efforts are made by us to avoid the retention of unnecessary or
duplicative information. Personal Information about you will be accessible by
WFA employees, contractors and agents who are located worldwide, including in
countries that may not require the same level of data protection as in the
country in which you reside. By providing us with your Personal Information and
by executing the Agreement, you are consenting to our use of it in accordance
with this Agreement and the Wells Fargo Privacy Policy, including the transfer
of your Personal Information across international boundaries to jurisdictions
anywhere in the world as permitted by local law.

 

Requests to correct or access any Personal Information must be submitted in
writing to the address listed in the “Communications, Recording & Monitoring,
Statements & Confirmations” section. After we have verified your identity, we
will endeavor to correct or to

     

provide you with the Personal Information as you have requested within a
reasonable time and, where permitted by law, we may charge an appropriate fee to
cover the costs of responding to the request.

 

Where you have requested a correction or change to any of your Personal
Information, we will endeavor to make your correction or change, but reserve the
right to refuse a change to the extent necessary to achieve any required
purposes of its use. If we refuse to provide the Personal Information held or to
make the correction requested, at your request we will provide you with the
reasons for declining the request.

 

b)       Additional Client Disclosure & Understanding for Non-Residents of the
United States



This section applies to non-United States residents and non-United States
domiciled entities who maintain accounts with WFA. Your Account is based in the
United States, and not in your country of residence. WFA accounts, products, and
services may not have been registered, reviewed or approved by any governmental,
banking, or securities regulator in your country of residence or domicile; and
because of this, by establishing an account with WFA and purchasing financial
products or services through WFA, you will not be afforded certain rights or
protections that may otherwise be available to you under the securities,
banking, or other financial services laws or regulations of your country of
residence.

 

Not all of our accounts, products, services, or investments are available to
residents of all countries, and WFA in its discretion may refuse to offer
certain products, services, or investments to you based on your country of
residence.

 

Many countries have various laws, rules and regulations that may apply to your
opening and maintaining accounts, products, or services outside your country of
residence or domicile, including certain asset transfer and transaction
reporting and filing requirements and laws; rules and regulations regarding the
filing of tax information and payment of taxes, and other foreign exchange or
capital controls. You are responsible for knowledge of and adherence to any such
laws, rules and regulations, and specifically it shall be your sole
responsibility to adhere to and comply with any reporting or filing requirements
in your country or domicile of residence that might apply as a result of your
maintaining an Account with WFA in the United States or the transfer of any
assets to or from your Account; and the proper and timely filing and payment of
all taxes in your country of residence. With respect to the foregoing, by
executing this Agreement and establishing your Account you are affirmatively
representing that you have complied with all foreign exchange or capital control
obligations that may apply to you (if any), and that where applicable you have
received any authorization needed to establish your Account or for any transfer
of assets to your Account. Further, at all times while you maintain an Account
with WFA you represent that you will continue to comply with any and all such
laws, rules, regulations, and reporting or filing requirements as required by
your country of citizenship, residence, or domicile.

     

With respect to the preceding acknowledgements and representations, you agree
that you shall indemnify and hold harmless WFA and any of our affiliates,
directors, officers, representatives, employees or agents against any complaint,
claim, loss, damages or other injury or expense that may arise in connection
within or with respect of any claim or action that is a result of or relates to
your failure to adhere to or comply with any law, regulation, or requirement of
your country of citizenship, residence, or domicile as contemplated in this
section of the Agreement.

 

For individuals, in the event that you die while residing outside of the United
States, we may require the executor or representative of your estate to provide
a legal opinion or to file an ancillary proceeding to confirm their appointment
as the executor or representative of your estate; to ratify any order, judgment,
or decree issued by a foreign court; or to otherwise resolve any dispute
relating to your account. Additionally, in accordance with U.S. Internal Revenue
Service guidelines, WFA may require them to obtain transfer certificates from
the U.S. Internal Revenue Service before releasing any of the assets in your
account to your estate. Where a legal opinion, an ancillary proceeding or
transfer certificates are required by WFA, all costs associated with obtaining
any or all of those, including attorneys’ fees, shall be paid by your estate or
your heirs, and not by WFA.

 

24.ADDITIONAL TERMS & CONDITIONS FOR MUNICIPAL ENTITIES AND MUNICIPAL OBLIGATED
PERSONS

 

This section applies to accounts that are beneficially owned by a Municipal
Entity or Municipal Obligated Person, as those terms are defined by Section 15B
of the Securities and Exchange Act of 1934 (the “Municipal Advisor Rule”). You
agree that none of the funds that are invested in or through this Account, or
that are sought for investment in this Account, constitute either Proceeds of
Municipal Securities or Municipal Escrow Investments (both defined below).



Furthermore, you agree to notify your Financial Advisor before placing either
Proceeds of Municipal Securities or Municipal Escrow Investments into the
Account.



Finally, the Undersigned represents that he/she is an official of the Municipal
Entity or Obligated Person and is sufficiently knowledgeable as to the financial
affairs of the Municipal Entity or Obligated Person to make the representations
contained herein.

 

For the purposes of this Agreement, the term “Proceeds of Municipal Securities”
means monies derived by a Municipal Entity from the primary offering of
municipal securities, investment income derived from the investment or
reinvestment of such monies, and any monies of a Municipal Entity or Obligated
Person held in funds under legal documents for the Municipal Securities that are
reasonably expected to be used as security or a source of payment for the
payment of the debt service on the Municipal Securities, including reserves,
sinking funds, and pledged funds created for such purpose, and the investment
income derived from the investment or reinvestment of monies in such funds. The
term “Municipal Escrow Investments” means proceeds of Municipal Securities and
any other funds of a Municipal



 

Page 10 of 20

 

 

Entity or obligated person that are deposited in an escrow account to pay the
principal of, premium, if any, and interest on one or more issues of municipal
securities.

 

25.EXTRAORDINARY EVENTS

 

We and our Affiliates shall not be liable for any loss caused directly or
indirectly by acts of God, government restrictions, exchange or market rulings,
suspension of trading, war, acts of terrorism, strikes or other labor problems,
failure of the mails or telephones or other communication lines/systems or other
interconnect problems (such as not being able to connect to your ISP), failure
of electronic or mechanical equipment, or unauthorized Account access or theft,
or any other conditions beyond our control.

 

26.ASSIGNMENT

 

We may assign the rights and duties under this Agreement to any of our
subsidiaries or affiliates without giving you notice, or to any other entity
upon written notice to you. If you have an Advisory Program Account, this
Agreement shall not be assignable by either party without prior consent of the
other. The parties agree that reorganization within Wells Fargo & Company does
not constitute an assignment.

 

Any rights either we or FCC have under this Agreement may be exercised by either
of us or may be assigned to the other, including, but not limited to, the right
to collect any debit balance or other obligations owing in your Account and that
we or FCC may collect from you or enforce any other rights under this Agreement
independently or jointly.

 

27.WAIVER

 

Unless specifically permitted in this Agreement, no provision of this Agreement
can be, nor be deemed to be, waived, altered, modified, or amended unless agreed
to in writing signed by us.

 

Our failure to insist at any time upon strict compliance with any term contained
in this Agreement, or any delay or failure on our part to exercise any power or
right given to us in this Agreement, or a continued course of such conduct on
our part, shall at no time operate as a waiver of such power or right, nor shall
any single or partial exercise preclude any further exercise.

 

28.SEVERABILITY

 

If any condition or provision of this Agreement shall be held to be invalid or
unenforceable by any court, or regulatory or self-regulatory agency or body,
such invalidity or unenforceability shall affect only to such condition or
provision. The validity of the remaining provisions and conditions shall not be
affected and this Agreement shall be carried out as though such invalid or
unenforceable condition or provision were not contained herein.

 

29.MODIFICATION OF AGREEMENT

 

We may unilaterally change the terms and conditions of this Agreement at any
time upon providing notice to you.

     

30.INDEMNIFICATION

 

You (and each of you, if this is a joint account) will indemnify us, our
employees and agents and hold us, our employees and agents harmless from any
loss, damage, or liability arising out of any transaction in which we act,
either directly or indirectly, or as your agent (or the agent of one of you),
absent any willful or grossly negligent conduct.

 

31.HEADINGS

 

All headings in this Agreement and other Account documents are for descriptive
purposes only and shall not be deemed to modify or qualify any of the rights or
obligations set forth in each such document.

 

32.SURVIVABILITY

 

The provisions of this Agreement governing arbitration, choice of law,
liability, indemnification, and confidentiality will survive the termination of
this Agreement.

 

33.TERMINATION

 

You may close your Account at any time by providing written notice to us. This
Agreement shall remain in effect with respect to the Account you are closing
until we receive your written notice of termination and we acknowledge the
cancellation of your Account in writing, after which time you will not be bound
for additional transactions made for the Account. However, you will remain
responsible for all prior transactions and for all transaction costs, including
commissions and related costs. We have the right to close your Account at any
time without prior notice to you.

 

34.GOVERNING LAW & LANGUAGE

 

This Agreement shall be deemed to have been made in the State of New York and
shall be construed, and the rights and liabilities of the Parties determined, in
accordance with the laws of the State of New York without regard to choice of
law provisions.

 

English is the controlling language of the relationship between you and WFA. We
may translate certain forms, disclosures, and advertisements into another
language for your convenience. However, if there is a discrepancy between WFA’s
English language materials and the materials in another language, the English
language version is controlling.

 

We may at our discretion refuse to accept any document, written instruction, or
request letter in any language other than English, or may require you to provide
a certified translation of such document and, in addition, may require the
document and its translation to be apostilled or legalized. You shall bear all
costs associated with obtaining any translation, certification, legalization, or
apostille.

 

35.PAYMENT FOR ORDER FLOW

 

Securities traded in your Account may be executed in more than one marketplace.
Consistent with the principles of best execution and applicable regulatory
requirements, you agree that we may use our discretion selecting the routing
destination.

     

We receive payment for order flow from some market centers where your orders may
be routed. We do not accept payments from broker-dealer market makers in
exchange for directed orders. However, we do accept payment for order flow in
the form of rebates from national stock exchanges.

 

We route customer orders for over-the-counter and listed equity securities to
selected market makers and exchanges for execution. We consider a number of
factors when determining where to send customer orders including execution
speed, price improvement opportunities, the availability of efficient and
reliable order handling systems, the level of service provided, and the cost of
executing orders. We regularly review transactions for quality of execution,
generally by measuring execution prices versus the relevant national best bid
and offer.

 

Typically, orders are either market orders or limit orders. A market order
specifies no particular price and instructs us to execute the order immediately
at the best available price. A limit order is an order to buy or sell at a
specific price, or better. A limit order immediately executable (i.e., in-line
with the current market price) is handled as a marketable limit order. We route
most of our market and marketable limit orders in over-the-counter and listed
equity securities to selected broker-dealers that act as market maker to execute
our orders, and we attempt to systematically route a greater number of these
orders to market centers that consistently execute orders at prices superior to
the national best bid or offer, with improvement amounts greater than that
available at competing venues. We do not receive payment for order flow for
routing orders to these market makers.

 

We route limit orders in listed equity securities that are away from prevailing
prices (i.e., non-marketable limit orders) to stock exchanges to be displayed in
the national best bid and offer quotation.

Non-marketable limit orders are generally not eligible for price improvement
opportunities, and we therefore attempt to systematically route a greater number
of these orders to exchanges and broker-dealers that demonstrate a higher
occurrence and likelihood of executing orders prior to becoming marketable. If a
limit order that has been routed directly to an exchange is subsequently
executed, we receive a rebate payment from the executing stock exchange. These
rebates are credited against exchange trading fees we incur. When the monthly
rebate credit exceeds charges, we receive a net payment from the executing stock
exchange. The payment rates we receive from national stock exchanges are
standard amounts available to all participating broker-dealers and have not been
specially negotiated for our firm. Gross rebate amounts are changed periodically
by the exchanges, but are typically less than $0.0034 per share.

 

We route customer option orders to selected broker dealers’ smart routers and
option exchanges for execution. In the event we receive compensation for
directing orders to specific market centers for execution, such compensation may
include cash payments as well as noncash items, such as discounts, rebates,
reductions, or credits against fees



 

Page 11 of 20

 

 

that would otherwise be payable in full. We consider a number of factors when
determining where to send customer orders, including, but not limited to, price
improvement opportunities, the availability of efficient and reliable order
handling systems, the level of service provided, and the cost of executing
orders. We regularly review transactions for quality and execution.

 

The source and amount of any compensation received in connection with your
transactions will be disclosed upon written request. Please contact your
Financial Advisor for further information.

 

II.CREDIT TERMS & CONDITIONS

 

If we extend credit to you in connection with any securities transaction, we are
required to furnish you specific information describing the terms, conditions,
and methods whereby interest charges are made to your Accounts.

 

1.CASH ACCOUNTS

 

Cash Accounts may be subject, at our discretion, to interest on any debit
balances resulting from failure to make payment in full for securities
purchased, from failure to timely deliver securities sold, from proceeds of
sales paid prior to settlement date, or for other charges which may be made to
your Account (“Cash Account Debit Balance”). The interest charged shall be
determined by the rate applied on Cash Account Debit Balances as set forth in
the Statement of Interest Charges.

 

2.MARGIN ACCOUNTS

 

Purchases of securities on credit, commonly known as margin purchases, enable
you to increase the buying power of your equity and thus increase the potential
for profit or loss. A portion of the purchase price is deposited when buying
securities on margin, and we extend credit for the remainder. The amount
borrowed will appear as a debit balance on your monthly statement. You will be
charged interest on the amount borrowed at varying rates as described in the
Statement of Interest Charges. We charge interest on the debit balance and
require you to maintain securities, cash, or other property to secure repayment
of funds advanced and interest due. You understand that we reserve the right to
not extend margin privileges, even if margin privileges have previously been
extended to you, for any reason without prior notice to you.

 

Margin trading is not for everyone. Margin clients should be certain they
understand the operation of a margin account under various market conditions and
should examine their investment objectives, financial resources, and risk
tolerance to determine whether margin trading is appropriate. You understand
that the increased leverage which margin provides may heighten both risks and
rewards. By entering into this Agreement, you acknowledge receipt of the Margin
Risk Disclosure Statement which contains more information about the risks
associated with margin trading.

 

Interest will be charged for any credit extended to you for the purpose of
buying, trading, or carrying any securities, for any cash withdrawals made
against the collateral

     

of securities, or for any other extension of credit. When funds are paid in
advance of settlement on the sale of securities, interest will be charged on
such amount from date of payment until settlement date. In the event that any
other charge is made to the account for any reason, interest may be charged on
the resulting debit balances. Only certain securities, as defined by us or the
Federal Reserve Board, may be purchased on margin or used as collateral in your
Account.



Whether a purchase may be made on margin, how much of the purchase price must be
available in your Account at the time you place the order, and your margin
maintenance requirements, are determined by us, the Federal Reserve Board,
FINRA, or by applicable exchange rules. For our own protection, we reserve the
right, at any time and without prior notice to you to impose stricter
requirements than those imposed by the Federal Reserve Board, FINRA, or
applicable exchange rules. You will maintain such required margin in your
Account and understand that any debit balances in such Account will be charged
interest. We may apply any or all payments received for your Account including
interest, dividends, premiums, principal, or other payments to any debit
balances in such Account.

 

You are required to have at least $2,000 in equity in your Account, or such
higher amount as required by us or applicable rules and regulations, before we
will extend credit to you. Generally, we can lend you no more than 50% of the
purchase price of the security you are buying on margin.

 

It is our general policy to require margin Account Holders to maintain in their
accounts equity of the greater of 30% of the current market value or a minimum
per share value for common stock. These minimums may fluctuate according to
market conditions as well as size, volatility, and creditworthiness of specific
securities held in the account. We apply other standards for other types of
securities. Also, certain securities may be ineligible for margin credit from
time to time. For information with respect to general margin maintenance policy
for municipal bonds, corporate bonds, United States Treasury notes and bonds,
and other securities, as well as information about the eligibility of particular
securities for margin credit, please contact us or your Financial Advisor.

 

Notwithstanding any of the above general policies, and without notice to you, we
reserve the right, at our discretion, to require the deposit of additional
collateral and to set required margin at a higher or lower amount with respect
to particular accounts, particular securities, classes of accounts, or classes
of securities as we deem necessary. In making these determinations, we may take
into consideration various factors including, but not limited to, the size of
the account, liquidity of a position, price volatility of a security,
concentration of securities in an account or firmwide, or a decline in
creditworthiness. If you fail to meet a margin call, some or all of your
positions may be liquidated.

 

You are not entitled to prior notice, by way of margin call or otherwise, before
we sell (or buy in for short positions) any securities in your Account when your
Account falls below our margin maintenance requirements or under any other
circumstances in which we

     

may sell securities in your Account or cancel open orders. In addition, even if
we have contacted you and provided a date by which you must deposit additional
funds into your Account, we may still, at our sole discretion, sell (or buy in
for short positions) any securities in your Account or cancel any open orders
without additional notice. Under any circumstances in which we may sell
securities in your Account, you are not entitled to choose which securities are
sold.

 

3.INTEREST RATES

 

An annual rate of interest will be charged to the daily-adjusted debit balance
in your Account. Your annual rate will vary depending on the size of your
daily-adjusted debit balance. The daily adjusted debit balance is the net total
of the settled balances in your accounts.

 

The annual rate of interest charged on daily adjusted debit balances is computed
using a selected rate above, at, or below our base rate (“Base Rate”). The Base
Rate is set at our discretion with reference to commercially recognized interest
rates, industry conditions relating to the extension of margin credit and
general credit market conditions.

 

Rates and methods of calculations may be changed from time to time in our sole
discretion. The Base Rate may change without prior notice to you. If there is a
change in the interest rate during any interest period, separate charges will be
shown for each period under each different rate.

 

The current table of interest rates (as of January 17, 2011) is:

 

Margin Debit Balance Rate of Interest $0 to Base Rate $24,999.99 + 3.625%
$25,000 to Base Rate $49,999.99 + 2.500% $50,000 to Base Rate $99,999.99 +
2.375% $100,000 to Base Rate $249,999.99 + 0.750% $250,000 to Base Rate
$499,999.99 + 0.625% $500,000 to Base Rate $999,999.99 + 0.500% $1,000,000 to
Base Rate $4,999,999.99   $5,000,000 to Base Rate $9,999,999.99 - 0.500%
$10,000,000 and Base Rate above - 0.750% Cash Account Base Rate Debit Balance +
3.625%

 

The Base Rate may be changed at our sole discretion without prior notice. For
the current Base Rate, please visit wellsfargoadvisors.com/margin.

 

4.DEFAULT RATE OF INTEREST

 

If you are in default and until such time as the



 

Page 12 of 20

 

 

 

default is cured, and in substitution for any other rate of interest specified
in this Agreement, interest may be charged at the rate of 24% per annum (or the
maximum rate permitted by applicable law) on the debit balance of all margin
accounts which you maintain with us.

 

5.       METHOD OF INTEREST COMPUTATION

 

Interest is computed daily on the basis of a 360-day year using the following
formula:



          Adjusted
Debit Balance   x   Interest
Rate   x   Number of
Days 1   100   360

 

At the close of each monthly interest period during which credit was extended to
you, the interest charge is computed by multiplying the daily-adjusted debit
balance by the applicable interest rate and by the number of days during which a
debit balance was outstanding and then dividing by 360. Should the applicable
rate change during the interest period, separate computations will be made with
respect to each rate charged for the appropriate number of days during the
interest period. Interest charged is calculated on a settlement date basis. A
divisor of 360 days is used in determining the interest charged.

 

If not paid, the interest charge for credit extended to your Account at the
close of the interest period is added to the opening debit balance for the next
interest period. With the exception of credit balances resulting from short
sales, all other credit and debit balances will be combined and interest will be
charged on the resulting average daily adjusted debit balances for the interest
period. If there is a debit in your cash account and you hold a margin account,
interest will be calculated on the combined debit balance and charged to the
margin account. Any credit balance as the result of any short positions will be
disregarded because such credit collateralizes the stock borrowed for delivery
against the short sale. Such credit is disregarded even if you should be long in
the same position in your margin account (i.e., short against the box). If the
security which you sold short (or sold against the box) appreciates in market
price over the selling price, interest will be charged on the appreciation in
value. If the security which you sold short depreciates in market price, the
interest charged will be reduced since the average debit balance will decline.
This practice is commonly known as “marking-to-the-market.”Daily, a closing
price is used to determine any appreciation or depreciation of the security sold
short. If your Account is short shares of stock on the record date of a dividend
or other distribution, however such a short position occurs, on the following
Business Day your Account will be charged the amount of the dividend or other
distribution.

 

The daily adjusted debit balance in an account may be paid in full at any time
to avoid further interest charges.

 

6.       INTEREST STATEMENTS

 

Within your regular monthly statement, an interest charge will show for the
interest period. Your monthly statement will show each transaction on the date
of trade;

 

     

however, interest as shown on the interest statement is calculated on a
settlement date basis. In order to check the calculation of interest charged to
your Account, it may be necessary to refer to both your prior and current
months’ statements.

 

The monthly interest statement will show: (i) the current selected rate used in
the calculation and any changes in such rate during the interest period; (ii)
the daily net balance of all transactions; (iii) any free credit balance in your
cash account (which reduces the daily adjusted debit balance); (iv) any
mark-to-the-marketas a result of a short position; (v) the number of days your
Account had a debit balance; (vi) the daily adjusted debit balance on which
interest is charged; (vii) the amount of interest; and (viii) the total interest
charge for the period.

 



 



7.       COLLATERAL, LIEN & LIQUIDATION

 

We may require you to deposit additional collateral and/or we may liquidate
positions in any Account carried by us in which you have an interest for any
reason, including the following: (i) if your Account, at any time, falls below
our margin maintenance requirements; (ii) if you fail to meet any call for
additional collateral; (iii) if you indicate to us that you do not intend to
meet a call for additional collateral; (iv) if you file a petition or a petition
is filed against you; (v) if you seek or acquiesce to the appointment of a
receiver; (vi) if an attachment is levied against your Account or any Accounts
in which you have an interest; (vii) if you die; or (viii) any other
circumstance which in our opinion warrants such action, including, but not
limited to, changes in the price, trading volume, marginability, or
negotiability of your Securities and/or Other Property. In any such event, we
may sell any and all Securities and/or Other Property in any Account(s) carried
by us in which you have an interest, whether individually or jointly with
others, buy any and all Securities and/or Other Property which may be short in
such Account(s), or cancel any open orders and close any or all outstanding
orders or commitments. We may take any of these actions without demand (whether
by margin call or otherwise) for funds or additional funds, notice of sale or
purchase, or other notice or advertisement, each of which is expressly waived by
you. Even if we have contacted you by way of margin call or otherwise and
provided a specified date by which you must deposit additional funds into your
Account, we may, at our sole discretion, sell (or buy in for short positions)
any securities in your Account or cancel any open orders, without prior notice
to you. When we sell securities in your Account under any circumstances, we may
select the securities and that you may not choose which securities are sold. You
are not entitled to an extension of time in order to meet margin requirements.

 

We retain a security interest in all Securities and/or Other Property held in
any Account carried by us in which you have an interest so long as any credit
extended remains outstanding. You will not cause or allow any of the collateral
held in your Account to become subject to any liens, security interests,
mortgages, or encumbrances of any nature other than our security interest.

 

All Securities and/or Other Property deposited for the protection of your
collateral

     

and/or margin account may be deposited with The Depository Trust Company or any
other recognized clearing corporation or depository trust company, and may be
held in street name and used there by us until you demand and become entitled to
delivery thereof. We shall have a reasonable time after such demand for delivery
to ship securities, other property or collateral from New York or from any other
place where they may be to the place where the same are to be delivered to you.
We shall only be required to deliver Securities and/or Other Property of the
same kind and character as originally deposited.

 

Any prior demand, notice, or advertisement shall not be deemed a waiver of our
right to take these actions without demand, notice or advertisement. Any such
sales or purchases may be made at our sole discretion on any exchange or other
market where such business is usually conducted or a public auction or private
sale, and we may be the purchaser or the sellers for our own account.

 

8.       LOAN OR PLEDGE OF SECURITIES

 

We may borrow money to lend to margin clients, including you, and may pledge
Securities and/or Other Property as collateral for such loans. You authorize us
to lend either to ourselves or to others any Securities and/or Other Property,
together with all attendant rights of ownership, held by us in your margin
account. We may receive compensation in connection with the lending of customer
securities. All of your Securities and/or Other Property may be pledged and
repledged and hypothecated and rehypothecated by us from time to time without
notifying you, either separately or together with other Securities and/or Other
Property of other customers for any amount due to us in any Account in which you
have an interest. We may do so without retaining in our possession or under our
control for delivery a like amount of similar Securities and/or Other Property.
In connection with such loans, and in connection with securities loans made to
you to facilitate short sales, we are authorized to receive and retain certain
benefits (including interest on your collateral posted for such loans), to which
you will not be entitled. In certain circumstances, such loans may limit, in
whole or in part, your ability to exercise voting rights of the securities lent.
When your securities are lent, you may receive substitute interest, dividend, or
other payments (“substitute payments”), instead of qualified dividends,
exempt-interest dividends, capital gain dividends, tax-exempt interest payments,
tax-deferred payments, distributions that are treated as a return of capital, or
a payment where you are entitled to claim a foreign tax credit. Because
substitute payments do not maintain their characterization as qualified
dividends, exempt-interest dividends, capital gain dividends, tax-exempt
interest payments, tax-deferred payments, distributions that are treated as a
return of capital, or a payment where you are entitled to claim a foreign tax
credit, you may be subject to income tax or a higher tax rate as a result of
receiving a substitute payment.

 

If any of your non-fully paid for, margined securities have been loaned to
others in accordance with the paragraph above, as of record date, you may not be
entitled to vote all of those non-fully paid for shares in all proxy matters. We
will determine the



Page 13 of 20

 

 

 

eligibility of those shares for proxy matters based upon an impartial lottery
system, which is described in this Agreement.

 

9.COMPOUND INTEREST

 

The interest charges imposed on your Account at the close of one charge period
will be compounded, that is, added to the opening balance for the next charge
period unless paid, thereby becoming part of the principal amount and bearing
like interest.

 

10.SHORT SALES

 

Short sales may only be made in margin accounts and are subject to initial
margin and margin maintenance requirements. You must designate any short sale at
the time you place the order. In order to facilitate a short sale, the security
that you are selling short must be able to be borrowed to cover the delivery to
the purchaser(s). If the stock is recalled by the lender(s) of the securities,
we will attempt to re-borrow the securities.

 

Short securities will be “marked to the market” periodically. If a security
which you sold short (or “short against the box”) appreciates in market value
over the selling price, your margin account will be debited, and if the security
depreciates in value your margin account will receive a credit.

 

If we are unable to re-borrow the securities, we may cover your short position
by purchasing the securities on the open market at the then current market price
without notice to you. If a short position is closed out, you will be liable for
any resulting losses and all associated costs incurred by us.

 

You understand it is against industry rules to participate in a secondary
offering in order to cover a short position in that security and you agree to
notify us in writing if you have a short position in such security, to assist us
in restricting such activity.

 

11.RESTRICTED SECURITIES

 

You will not buy, sell, or margin (borrow against) any securities of a
corporation of which you are a director, executive officer, or 10% stockholder,
or are otherwise classified as a control person, insider or affiliate of the
issuer, or sell any securities that are subject to any restrictions on resale
(whether by law, contract or legend on the security) or are not traded on or
through a national securities exchange, automated quotation system, or other
nationally recognized published interdealer quotation system, unless such
purchase, sale, or loan has been disclosed in writing and agreed to by us.

 

III.TERMS AND CONDITIONS OF YOUR ADVISORY PROGRAM ACCOUNTS

 

When you open an Advisory Program Account, we will provide you with the Program
Features and the Disclosure Documents that apply to the specific Advisory
Program that you selected. We may permit you, at our sole discretion, to move to
certain Advisory Programs without the need to open a new Advisory Account or
sign a new Agreement. In such event, we will send you a confirmation letter
reflecting your selection of the new Advisory Program in writing.

     

Delivery of the specific Program Features, which includes the advisory fees you
will be charged for the Advisory Program, will serve to confirm your direction
to retain WFA or the Manager you have selected in accordance with the terms of
this Agreement.

 

By signing this Agreement, you agree that all of the terms and conditions of the
Program Features you receive (either at the time you enter into this Agreement
or at any time in the future) and any Account Application you complete are
incorporated by reference into this Agreement as if they were fully set forth
herein when you signed this Agreement. This means that your signature to this
Agreement also serves as your agreement to be bound by all of the terms of the
specific Program Features, including the fee schedule, for each specific
Advisory Program shown on any confirmation letter we may provide to you.

 

A list of the Advisory Programs that are available and the corresponding Program
Features for each Advisory Program are available to you at any time by
contacting your Financial Advisor.

 

From time to time, we may require that you sign additional agreements or
documents for certain services or instructions, including, but not limited to,
an Advisory Program Account agreement for specific advisory programs, and such
additional agreements and documents are incorporated by reference into this
Agreement as if they were fully set forth herein when you signed the Agreement.
If you open an Advisory Program Account after your execution of this Agreement
you may be required to execute an additional agreement specific to the Advisory
Program Account(s). References to the “Agreement” include any supplemental
Advisory Program Account agreements.

 

1.GENERAL TERMS

 

If you have opened a Discretionary Advisory Program Account, on the basis of
your investment objectives and other individual circumstances and reasonable
restrictions given by you, WFA will assist you in selecting a compatible Manager
and/or investment strategy. Depending on the Advisory Program selected, WFA or
the Manager you have selected will exercise discretion with respect to the
day-to-day management of your Account continuously during the term of this
Agreement and will buy, sell, or otherwise trade and settle securities or other
investments for your Account in these discretionary programs without discussing
these transactions with you in advance.

 

You understand that the selection, retention, and allocation to affiliated
Managers may be more profitable than the selection, retention, and allocation to
unaffiliated Managers. If you have opened a non-Discretionary Advisory Program
Account, we will not have investment discretion over your account. You have the
option of accepting our recommendations or selecting alternative investments.

 

You acknowledge that you have completed the Account Application and understand
that we will rely on the information contained in the Account Application when
making investment determinations for your Account.

     

At least annually, we will contact you to determine whether there have been any
changes in the information provided in the Account Application. You agree to
inform us in writing of any material change in the information included in your
Account Application or otherwise in your financial circumstances that might
affect the manner in which your assets should be invested.

 

In deciding whether the Program is appropriate, you acknowledge that you have
carefully considered all relevant factors, including past and anticipated
trading practices and holdings, your investment strategies and trading patterns
(including the frequency of trading and the number and size of the transactions
that you anticipate effecting in the Program Account(s)), the costs and
potential benefits of this type of Program(s) as compared to paying commissions
on a per-trade basis, and your investment objectives and goals. In some
instances, you may be able to invest in money market funds or mutual funds
either directly or through other programs at a lower cost or at no additional
cost to you.

 

You may contact us during normal business hours to consult with your Financial
Advisor concerning management of your Account. Inquiries concerning the
Agreement and Account should be directed to Wells Fargo Advisors, One North
Jefferson Ave., St. Louis, MO 63103. All communications to you shall be sent to
your address designated on the Account unless you specify otherwise in writing.

 

2.CONFIRMATIONS AND REPORTS

 

We will send confirmations of transactions and periodic Account statements to
you. You may waive your right to receive trade-by-trade confirmations. If you
open an eligible Advisory Program Account when you sign this Agreement, your
initials on the Signature Page or Program Features indicate that you desire to
waive trade-by-trade confirmations and your understanding that waiving your
right to receive confirmations is not a condition to entering/participating in
an Advisory Program and will not result in a different fee. If you elect to
waive your right to receive trade-by-trade confirmations, you will receive
periodic statements. Your waiver may be rescinded at any time.

 

A monitoring report will be provided to you periodically. You will review this
material and report any discrepancies to us as soon as possible. This report
will include a reminder to you to contact us if there are any changes in your
financial situation or other information included in your Account Application
and will disclose a method by which you may make such contact.

 

3.CASH SWEEP

 

Notwithstanding any other provision of this Agreement, uninvested cash balances
in your Advisory Program Account(s) will be automatically deposited each day in
one or more FDIC-insured depository accounts established (“Bank Deposit Sweep”)
with Wells Fargo Bank, N.A. and/or another bank affiliated with WFA, unless you
are provided notice of another available alternative for uninvested cash
balances in your Account(s).

 

For ERISA accounts, cash balances will be



Page 14 of 20

 

 

placed in a money market mutual fund, including, as permitted by law, those with
which WFA and its affiliates have agreements to provide advisory,
administration, distribution and other services. WFA and its affiliates may
receive compensation from any such fund only to the extent permitted by
applicable law. The Cash Sweep Program, including the Bank Deposit Sweep, is
described more fully in the Cash Sweep Program Disclosure Statement.

 

4.     CUSTODY

 

Unless otherwise specified, we or our agent will maintain custody of the assets
in the Advisory Program Account. We will credit the Advisory Program Account
with dividends and interest paid on securities and with principal paid on called
or matured securities in the Advisory Program Account.

 

5.     EXECUTION

 

You hereby instruct the Manager and WFA to use WFA execution services for
purchases and sales in the Account, except as otherwise may be necessary for the
Manager or WFA to fulfill their respective best execution responsibilities. Fees
cover transaction charges only when trades are effected through WFA and,
consequently, it is expected that most trades will be effected through us.
Unless specifically described in this Agreement, we will not assess or collect
from you any transaction fee upon the purchase or redemption of any Eligible
Shares. However, mutual funds may deduct redemption fees from your redemption
proceeds, as stated in the fund’s prospectus.

 

All capital gains and income dividends from your mutual funds will be reinvested
into the respective fund unless otherwise directed by you. You hereby authorize
that we may effect and execute brokerage transactions, including on a national
exchange, as permitted by current provisions of Section 11(a) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and rules promulgated
thereunder including any future amendments or changes to such statutes and
rules.

 

You authorize us to act either as principal or as agent for buyer and seller in
securities transactions when appropriate and permitted by law. Since we may
profit by its principal transactions and would normally receive compensation
from each party to such agency transactions there is a potentially conflicting
division of responsibilities and loyalties. You may revoke the consent at any
time by notifying us in writing. We will act as a principal under existing law
only if, prior to each such transaction, we disclose the capacity in which we
are acting and obtain your consent.

 

The securities traded for you may be traded in one or more marketplaces or, in
the case of fixed income transactions, an alternative trading system (ATS), as
is necessary to satisfy best execution responsibilities. You authorize orders to
be aggregated with other clients where applicable.

 

6.     FEES

 

Unless we agree separately in writing, you agree to pay us the fees described in
the Program Features. These fees will be

 

deducted directly from the Account or from the Billing Account specified. You
understand that the fees include, among other things, compensation for advisory
services, and that they may be higher than certain other advisory and brokerage
fee arrangements.

 

As used in the Agreement, the phrase “Account Value” means the sum of the
absolute market value of all eligible long and short security positions,
including accrued income, cash, and cash alternatives held in the Account. If
your Account has short positions, the Account Value reflects the short
position’s absolute value. A short position does not offset the value of long
positions in the Account.

 

Margin debit balances do not reduce the Account Value.

 

In valuing your Account, we will use the closing prices or, if not available,
bid prices of the last recorded transaction for listed securities, options, and
over-the-counter NASDAQ securities. For mutual funds, we will use the fund’s
most current net asset value, as computed by the fund company. In so doing, we
will use the information provided by quotation services believed to be reliable.
If any such prices are unavailable or believed to be unreliable, we will
determine prices in good faith so as to reflect our understanding of fair market
value. Due to trade date or settlement date accounting, the treatment of accrued
income and other factors, the Account Value used in the calculation of fees may
differ from that shown on your monthly Account statement and/or performance
report.

 

Fee payment due dates and procedures. An initial fee will be deducted from the
Account, or the Billing Account, within five days of our acceptance of this
Agreement.

 

This fee is based on the Account Value on the date the Account is accepted and
is due for the partial calendar quarter beginning on that date. Thereafter, we
will charge a quarterly fee in advance, generally within the first ten business
days of each succeeding calendar quarter, based upon the Account Value on the
last business day of the prior calendar quarter.

 

If cash and/or securities are added or withdrawn between billing periods, a
prorated fee will be charged or refunded on the net value of the additions
and/or withdrawals as of the date of activity and will be based on the rate
effective for that quarter. Fees will be assessed or refunded in the following
month only if the net fee generates a fee or refund of at least $40. No fee
adjustment will be made during any fee period for appreciation or depreciation
in the value of the assets in the Account during that period.

 

By signing this Agreement, you agree to maintain or deposit sufficient funds in
the Account to cover all fees and charges payable under this Agreement and you
authorize us to debit the Account balances or redeem money market shares in an
amount equal to all such fees and charges when due. If your Account does not
have a sufficient cash balance or money market fund shares to make a payment on
the due date, we may sell additional securities in the Account, without prior
notice to you, to generate proceeds sufficient to pay the fees.

 

You may elect to pay the asset-based fees associated with your Account with
funds outside of your IRA/ERISA Plan by debiting another non-IRA/ERISA account
provided on the Program Features. You expressly assume responsibility and hold
WFA harmless for any tax implications and any adverse consequences which may
arise from this election and the payments made in connection with this election,
and understand that we do not provide any legal or tax advice.

 

Other fees. The fee does not include certain dealer markups or markdowns, odd
lot differentials, transfer taxes, exchange fees, execution fees (foreign and/or
domestic) when applicable, ADR custodial pass through fees, any other fees
identified as applicable to advisory accounts on the Annual and Operational Fee
Schedule, as amended, which is incorporated by reference into this Agreement as
if fully set forth herein, and any other fees required by law.

 

Your FA may suggest or we may permit you to hold other products and services
that we offer not available through this Account (“Non-Program Assets”). In
addition to Program fees, you also will incur any usual and customary brokerage
charges and fees associated with Non-Program Assets. These may include (i) any
dealer markups, odd-lot differentials, transfer taxes, and other fees; (ii)
charges imposed by broker-dealers and custodians other than WFA and our
affiliates, and fees for other products and services that WFA and our affiliates
may offer; (iii) offering discounts, commissions, and related fees in connection
with underwritten public offerings of securities; (iv) margin interest and
operational fees and charges; (v) IRA fees; and (vi) any redemption fees, or
other fees imposed in connection with transactions in such Non-Program Assets,
whereby we and your FA may receive additional compensation on these Non-Program
Assets. Other fees and charges associated with Non-Program Assets will be
assessed on or about the transaction date or another date we determine.

 

We or our affiliates may receive additional compensation in connection with cash
and cash alternatives held in the Account. The other compensation we receive may
include, but is not limited to, administrative fees based on assets invested in
money market funds used for cash sweep purposes.

 

Mutual fund payments. If applicable, as a shareholder of a mutual fund,
closed-end fund or ETF, you will bear a proportionate share of the fund’s
expenses, including investment management fees paid to the fund’s investment
adviser, in addition to fees paid to WFA.

 

Mutual Funds and money market funds traded as part of the advisory Program are
purchased at net asset value. We and/or any of our affiliates may receive
additional compensation from mutual funds for the execution of purchases of fund
shares or the performance of clearance, settlement, custodial, or other
ancillary functions (for example, recordkeeping, sub-accounting, shareholder
communications, administrative, and similar services provided to a fund for your
benefit and that of other clients). We may collect such fees directly or
indirectly and may pay any such fees to your FA. The

 



Page 15 of 20

 

 

fees we receive vary, depending on the percentage paid pursuant to the Fund’s
Rule 12b-1 plan, or the agreement we or our affiliate may have made with the
fund. The fees described in this paragraph will not exceed a maximum of 0.55%
per year of the value of the assets invested in a fund, and may include a fixed
charge not to exceed $20 per shareholder account with the fund. You understand
and agree to the payment of this compensation from mutual funds. With the
exception of these fees, neither we nor any of our affiliates receives any
charges, fees, discounts, penalties, or adjustments in connection with the
purchase, holding, exchange, termination, or sale of shares of the affiliated
funds.

 

Mutual funds managed by WFA or our affiliates will receive fees that are
greater, in the aggregate, than what they would have received if the selected
fund was not affiliated with WFA. WFA does not receive any separate or direct
benefit, other than its normal and stated fees, if you select a fund affiliated
with WFA.

 

In the case of ERISA Accounts, any fees described above that are paid to us, an
affiliate or other such person will be credited against the fees due from you
under this Agreement.

 

Alternative investment payments. As described in the relevant Private Placement
Memorandum or offering document, which you should read before investing,
investments in alternative investments are subject to other fees and expenses.
In addition, WFA or its affiliates may receive compensation in the form of
management of administrative fees from certain alternative investments available
through the Program. The fees payable to WFA pursuant to this Agreement are
unrelated to, and will not be altered as a result of, any fees paid by
alternative investments to WFA or its affiliates. Fees and expenses charged by
the alternative investments, including fees paid to WFA and its affiliates,
ultimately are borne by you as an investor in the alternative investments.

 

Auction rate securities. Program fees will be applied to certain closed-end
funds and municipal bonds, which are bought and sold at auctions held at
predetermined intervals. In addition to the Program fee, WFA and its affiliates
also receive a service charge or other compensation for participating in
auctions of auction rate closed-end funds and municipal bonds. This service
charge or other compensation, a portion of which may be paid to your Financial
Advisor, is described generally in the relevant prospectus or offering
documents.

 

7.     SECURITIES TRANSFERS

 

Subject to the discretion of and acceptance by WFA and/or the applicable
Manager, you may transfer securities into your Account.

You understand that fees will be charged on transferred securities, which may
have previously incurred transaction or other costs. WFA and/or the applicable
Manager are not responsible for any actions undertaken by a broker-dealer or
investment adviser prior to the transfer and you agree to hold WFA and/or the
applicable Manager harmless and indemnify WFA and/or the applicable Manager from
any and all liability, loss, or

 

damages arising directly or indirectly from any actions taken prior to the
transfer of such securities into your Account. In addition, you understand that
a WFA and/or applicable Manager may sell, liquidate or otherwise dispose of some
or all of the securities transferred into the Account pursuant to the discretion
of WFA and/or the Manager. You authorize WFA, at our discretion, to convert
existing mutual funds in your Account to any available institutional share or
advisory program share class (“Advisory Share Class”) without your prior
consent.

 

8.     TERMINATION

 

You or we may terminate an Advisory Program Account by notifying the other party
in writing of the Advisory Program Account to be terminated and termination will
become effective upon the receipt of the notice. If an Advisory Program Account
is terminated, we will make a pro-rata refund to you of fees paid to us pursuant
to this Agreement for the period after the date of effectiveness of such
termination through the end of the then current fee period, less reasonable
start-up costs. However, termination will not affect either your or our
responsibilities under this agreement for previously initiated transactions or
for balances due in the Advisory Program Account upon termination. Upon
termination we will have no further obligation to act for or advise the Advisory
Program Account, and normal brokerage fees and charges will apply to the
Account.

 

To the extent applicable, upon termination of an Advisory Program Account, you
may, but you are not required to, request us to liquidate the Advisory Program
Account. If you request us to liquidate the Advisory Program Account, we will do
so in an orderly and efficient manner. There will be no charge by us for such
liquidation; however, you should be aware that certain unit investment trusts
and mutual funds impose redemption fees in certain circumstances as stated in
each trust or fund prospectus. You must keep in mind that the decision to
liquidate securities, unit investment trusts, or mutual funds may result in tax
consequences that should be discussed with your tax advisor.

Upon termination of the Account or transfer of the Advisory Share Class into a
WFA retail brokerage account, you authorize us to revert, at our discretion, the
Advisory Share Class to the mutual fund’s primary share class, typically A
shares, without incurring a commission or load without your prior consent. You
understand that the primary share class generally has higher operating expenses
than the Advisory Share Class, which may negatively affect your performance.
Factors that may affect the liquidation of your Advisory Program Account would
be size and type of issues, liquidity of the market, and market makers’
abilities.

Should the necessary securities markets be unavailable and trading suspended,
efforts to trade will be done as soon as possible following their reopening. We
are not responsible for market fluctuations in your Advisory Program Account
from time of written notice until complete liquidation. All efforts will be made
to process the liquidation in an efficient and timely manner. Your Advisory
Program Account will terminate upon notification of your death.

 

Certain mutual fund shares may be required to be redeemed as part of the Account

 

termination, as stated in their prospectus.

 

9.     RISK ACKNOWLEDGMENT

 

You acknowledge that past performance is no guarantee of future results to the
Advisory Program Account and that all data provided by us may not be free from
error or inaccuracies. All trading done in the Advisory Program Account is
subject to market risk and investment performance of any kind can never be
guaranteed. We make no representations or warranty under this Agreement with
respect to the present or future level of risk or volatility in the Advisory
Program Account, or future performance or activities.

 

10.    OTHER CLIENTS; LIABILITY

 

We are under no obligation to effect any transaction for the Advisory Program
Account that we believe to be improper. We are engaged in a wide range of
securities services. We and/or your Manager may also give advice and take action
in the performance of our duties to other clients that differ from the advice we
give you. Or the timing and nature of actions we take may differ, which may
cause the Account to receive higher or lower execution prices than such other
accounts. Additionally, we may be limited in our ability to divulge or act upon
certain information we possess as a result of investment banking activities or
other confidential sources.

 

11.    OUR REPRESENTATIONS

 

We represent that we are an investment adviser registered under the Investment
Advisers Act of 1940, as amended, and that we are authorized and empowered to
enter into this Agreement.

 

12.   IMPORTANT INFORMATION FOR INVESTMENT ADVISORY ACCOUNTS OWNED BY
NON-NATURAL PERSONS

 

For accounts that are beneficially owned by non-natural persons, please note
that Wells Fargo Advisors, LLC and Wells Fargo Advisors Financial Network, LLC
(collectively “WFA”) will not provide investment advisory services to certain
trusts or other legal entities that meet the definition of a “Covered Fund”
under the Volcker Rule (17 C.F.R. Part 255).

 

Unless you notify us promptly to the contrary, WFA will assume that the
beneficial owner of this account(s) does not meet the definition of an
“investment company,” as defined in the Investment Company Act of 1940 (15
U.S.C. 80a-1 et seq.) nor the definition of a “commodity pool” under section
1a(10) of the Commodity Exchange Act (7 U.S.C. 1a(10)). Furthermore, you agree
to notify your Financial Advisor immediately if the beneficial owner of this
account ever meets the definition of an “investment company” or “commodity
pool,” and we will convert the account to a brokerage account where customary
brokerage charges and fees will apply.

 

For the purposes of this section, the term “investment company” means an issuer
that (i) is or holds itself out as being engaged primarily, or proposes to
engage primarily, in the business of investing, reinvesting, or trading in
securities; (ii) is engaged or

 



Page 16 of 20

 

 

proposes to engage in the business of issuing face-amount certificates of the
installment type, or has been engaged in such business and has any such
certificate outstanding; or (iii) is engaged or proposes to engage in the
business of investing, reinvesting, owning, holding, or trading in securities,
and owns or proposes to acquire investment securities having a value exceeding
40 per centum of the value of such issuer’s total assets (exclusive of
Government securities and cash items) on an unconsolidated basis. A commodity
pool means any investment trust, syndicate, or similar form of enterprise
operated for the purpose of trading in commodity interests, including any (i)
commodity for future delivery, security futures product, or swap; (ii)
agreement, contract, or transaction described in certain foreign currency
futures or certain retail commodity transactions; (iii) certain commodity
options; or (iv) certain leverage transactions.

 

13.   EFFECTIVE DATE OF AGREEMENT; ACTIVATING YOUR ADVISORY PROGRAM ACCOUNT

 

This Agreement will not be effective as to any particular Advisory Program
Account until accepted by us. Further, in the event you select a new Advisory
Program by providing verbal authorization to your Financial Advisor, this
Agreement will not be effective as to the new Advisory Program until our
acceptance of your instruction. Preliminary discussions or recommendations that
occur before the effective date of this Agreement as to any particular Advisory
Program are not intended as investment advice and should not be relied on as
such.

 

By signing this Agreement, you acknowledge receipt of the Disclosure Document
relating to your particular Advisory Program Account.

 

If you have not yet received the applicable Disclosure Document, you understand
that we will deliver the applicable Disclosure Document prior to the
effectiveness of this Agreement with respect to the corresponding Advisory
Program Account.

 

We reserve the right to refuse for any reason to open any Advisory Program
Account. No Advisory Program Account shall become active until you have provided
us with the information, funds, and securities necessary to commence activity
within your Advisory Program Account. Your request to begin services under this
Agreement is not considered a market order, since both WFA and/or your Manager
require time to process your request. We will, however, make every effort to
process your request promptly.

 

We and/or your Manager will comply with any reasonable instructions given by you
(in writing) concerning management of an Advisory Program Account. Reasonable
instructions given by you may include prohibitions with respect to the purchase
or sale of particular securities or types of securities. If your instructions
are unreasonable, or we believe that the instructions are inappropriate for you,
we will notify you that, unless the instructions are modified, we may cancel the
Account. You understand that you will not be able to provide instructions that
prohibit or restrict the investment adviser of a mutual fund or ETF with respect
to the purchase or sale of

 

 

specific securities or types of securities within the fund.

 

14.   AMENDMENT

 

This Agreement may not be modified or amended by you except through written
amendment signed by WFA and you, provided however, that we may permit you, at
our sole discretion, to move to certain Advisory Programs or change certain
Advisory Program features without the need to open a new Advisory Account or
sign a new Agreement. In such event, we will send you a confirmation letter
reflecting your selection of the new Advisory Program in writing. WFA may amend
this Agreement at any time upon fifteen days’ written notice to you. Your
continued use of the services indicates your agreement to the modified terms.

 

15.   LEGAL PROCEEDINGS

 

With respect to the securities held in the Account, or the issuer of securities,
which become the subject of legal proceedings, including rights or tender
offers, bankruptcy, or a class action lawsuit, you direct us to forward
information related to such legal proceedings directly to you. WFA and/or the
Manager will not be obligated to render any advice or take any action with
respect to legal proceedings. Our sole obligation will be to forward such
information within a reasonable period of time to you and act on any
instructions we receive from you.

 

16.   PLEDGE, VOTE, ACT AS SECURITY HOLDER

 

You will retain (i) the ability to withdraw or pledge any securities in the
Account; (ii) the right to vote securities or to delegate the voting authority,
and to revoke such delegation, to another person; and (iii) the right to proceed
directly as a security holder against the issuer of any security in your Account
without having to join any person involved in the operation of an Advisory
Program as a condition precedent to proceeding against the issuer.

 

17.   ERISA MATTERS

 

If an Account is established on behalf of an employee benefit plan subject to
the provisions of ERISA, solely with respect to Accounts in a Discretionary
Program, then we acknowledge that we are a “fiduciary” (as that term is defined
in ERISA) with respect to your Account, but only to the extent of our
responsibilities under this Agreement and only with respect to monies or other
property actually received by us on your behalf. The person executing this
Agreement on your behalf hereby represents that it is a “named fiduciary” as
that term is defined in ERISA, with respect to the control or management of the
assets of the Plan or Account and that it is empowered to appoint an “investment
manager,” as that term is defined in ERISA, with respect to the assets of the
Account.

The fiduciary representative(s) of any client who completes the Account
Application acknowledge that they have reviewed and approved the Account
Application and represents that it is consistent with the plan and related trust
agreement. You, and the person executing this Agreement on your behalf,
represent that you have specifically considered the role that the investment

 

 

strategy and course of action contemplated by this Agreement will play in your
investment portfolio as a whole, including consideration of (i) the risk of loss
and the opportunity for gain (or other return) associated with the investment
strategy and investment course of action; (ii) the composition of your
investment portfolio with regard to diversification; (iii) the liquidity and
current return of your investment portfolio relative to your anticipated cash
flow requirements; and (iv) the projected return on your investment portfolio
relative to your investment objectives. You acknowledge and agree that WFA will
rely on this representation in performing our duties under this Agreement.

 

For non-Discretionary Advisory Programs and Private Advisor Network, you
understand and acknowledge that WFA will not be acting as a fiduciary within the
meaning of the Employee Retirement Income Security Act of 1974, as amended
(ERISA), or the Internal Revenue Code of 1986, as amended. You represent and
agree that WFA recommendations will not serve as a primary basis for investment
decisions for the Account(s).

 

You approve the investment of Account assets in mutual funds, including mutual
funds advised, administered, or distributed by WFA or the Manager, WFA or an
affiliate of WFA or a Manager (“affiliated funds”), and you approve the
investment advisory and other fees paid by each such affiliated fund in relation
to the fees paid by the plan under this Agreement. You acknowledge receipt of
the current prospectus issued by each affiliated fund and give your approval on
the basis of the information contained in the prospectus. We agree that such
affiliated fund investments will be made in conformity with the provisions set
forth in the United States Department of Labor’s Prohibited Transaction Class
Exemption 77-4.

 

To the extent that bonding is required pursuant to ERISA section 412, you agree
to obtain and maintain for the period of this Agreement any bond required
pursuant to section 412 of ERISA or any other applicable law and to include
within the coverage of the bond WFA and any of WFA’s officers, directors and
employees whose inclusion is required by law. You agree to promptly provide WFA
with appropriate documents evidencing this coverage upon request.

 

Other Tax-Favored Account: You hereby represent and warrant that the person
executing this Agreement on behalf of the Account or plan, as the case may be,
is either the Account owner or appropriate fiduciary to enter into this
Agreement on behalf of the Account or plan and that it will notify WFA if its
status or authority should change.

 

 



Page 17 of 20

 

 

Addendum to Wells Fargo Bank, N.A. Custody Agreement

 

1.Paragraph 8 of the Custody Agreement is deleted and replaced with the
following:

 

Authorized Persons. The Owner will give a notice to the Custodian, in form
acceptable to the Custodian, specifying the names and specimen signatures of
persons authorized to give Instructions (collectively, “Authorized Persons” and
each is an “Authorized Person”), which notice shall be signed by any two
Authorized Persons previously certified to the Custodian. The Custodian shall be
entitled to rely upon the identity and authority of such persons until it
receives written notice from an Authorized Person of the Owner to the contrary.
The initial Authorized Persons are set forth on Schedule A attached hereto and
made a part hereof (as such Schedule A may be modified from time to time by
written notice from the Owner to the Custodian); and the Owner hereby represents
and warrants that the true and accurate specimen signatures of such initial
Authorized Persons are set forth on Schedule A.

 

2.The Custody Agreement is hereby amended to add the following provisions:

 

Segregation. All securities and non-cash property held by the Custodian, as
applicable, for the account of the Owner (other than securities maintained in a
Securities Depository or Securities System) shall be physically segregated from
other securities and non-cash property in the possession of the Custodian and
shall be identified as subject to this Agreement.

 

No Power to Hypothecate or Pledge. The Custodian shall have no power or
authority to assign, hypothecate, pledge or otherwise dispose of any such
securities and investments except pursuant to the direction of the Owner under
terms of the Agreement.

 

Release of Securities.

 



   (a) The Custodian shall release and ship for delivery, or direct its agents
or sub-custodian to release and ship for delivery, as the case may be,
securities of the Owner held by the Custodian, its agents or its sub-custodian
from time to time upon receipt of Instructions (which shall, among other things,
specify the securities to be released, with such delivery and other information
as may be necessary to enable the Custodian to perform (including the delivery
method)), which may be standing instructions (in form acceptable to the
Custodian), in the following cases:   (i) upon sale of such securities by or on
behalf of the Owner, and such sale may, unless and except to the extent
otherwise directed by Instructions, be carried out by the Custodian:   (A) in
accordance with the customary or established practices and procedures in the
jurisdiction or market where the transactions occur, including delivery to the
purchaser thereof or to a dealer therefor (or an agent of such purchaser or
dealer) against expectation of receiving later payment; or   (B) in the case of
a sale effected through a Securities System, in accordance with the
rules governing the operations of the Securities System;   (ii) upon the receipt
of payment in connection with any repurchase agreement related to such
securities;              

 



Page 18 of 20

 

 

  (iii) to a depositary agent in connection with tender or other similar offers
for such securities;   (iv) to the issuer thereof, or its agent, when such
securities are called, redeemed, retired or otherwise become payable (unless
otherwise directed by Instructions, the cash or other consideration is to be
delivered to the Custodian, its agents or its sub-custodian);   (v) to an issuer
thereof, or its agent, for transfer into the name of the Custodian or of any
nominee of the Custodian or into the name of any of its agents or sub-custodian
or their nominees, or for exchange for a different number of bonds, certificates
or other evidence representing the same aggregate face amount or number of
units;   (vi) for exchange or conversion pursuant to any plan of merger,
consolidation, recapitalization, reorganization or readjustment of the
securities of the issuer of such securities, or pursuant to any deposit
agreement (unless otherwise directed by Instructions, the new securities and
cash, if any, are to be delivered to the Custodian, its agents or its
sub-custodian);   (vii) in the case of warrants, rights or similar securities,
the surrender thereof in the exercise of such warrants, rights or similar
securities or the surrender of interim receipts or temporary securities for
definitive securities (unless otherwise directed by Instructions, the new
securities and cash, if any, are to be delivered to the Custodian, its agents or
its sub-custodian); and/or   (viii) for any other purpose, but only upon receipt
of Instructions and an officer’s certificate signed by an officer of the Owner
(which officer shall not have been the Authorized Person providing the
Instructions) stating (i) the specified securities to be delivered, (ii) the
purpose for such delivery, (iii) that such purpose is a proper corporate purpose
and (iv) naming the person or persons to whom delivery of such securities shall
be made, and attaching a certified copy of a resolution of the board of
directors of the Owner or an authorized committee thereof approving the delivery
of such Instructions.              

Deposits into Securities System. The Custodian may deposit and/or maintain
securities in a Securities System within the United States in accordance with
applicable Federal Reserve Board and Securities and Exchange Commission
rules and regulations, including Rule 17f-4 under the 1940 Act, and subject to
the following provisions:

 

  (a) The Custodian may keep domestic securities in a U.S. Securities System;
provided that such securities are represented in an account of the Custodian in
the U.S. Securities System which shall not include any assets of the Custodian
other than assets held by it as a fiduciary, custodian or otherwise for
customers;   (b) The records of the Custodian with respect to securities which
are maintained in a U.S. Securities System shall identify by book-entry those
securities belonging to the Owner;   (c) The Custodian shall provide to the
Owner copies of all notices received from the U.S. Securities System of
transfers of securities for the account of the Owner;

 



Page 19 of 20

 

 

    and   (d) Anything to the contrary in this Agreement notwithstanding, the
Custodian shall not be liable to the Owner for any direct loss, damage, cost,
expense, liability or claim to the Owner resulting from use of any U.S.
Securities System (other than to the extent resulting from the gross negligence,
misfeasance or misconduct of the Custodian itself, or from failure of the
Custodian to enforce effectively such rights as it may have against the U.S.
Securities System.)

Defined Terms.

 

“Instructions” means instructions (including trade confirmations) received by
the Custodian in form acceptable to it, from the Owner, or any person duly
authorized by the Owner, by any of the following means:

 

(a)          in writing signed by an Authorized Person (and delivered by hand,
by mail, by overnight courier or by telecopier);

 

(b)          by electronic mail from an Authorized Person;

 

(c)          in tested communication;

 

(d)          in a communication utilizing access codes effected between electro
mechanical or electronic devices; or

 

(e)          such other means as may be agreed upon from time to time by the
Custodian and the party giving such instructions, including oral instructions.

 

“Securities Depository” means The Depository Trust Company and any other
clearing agency registered with the Securities and Exchange Commission under
Section 17A of the Securities Exchange Act of 1934, as amended (the “1934 Act”),
which acts as a system for the central handling of securities where all
securities of any particular class or series of an issuer deposited within the
system are treated as fungible and may be transferred or pledged by bookkeeping
entry without physical delivery of the securities.

 

“Securities System” means the Federal Reserve Book-Entry System, a clearing
agency which acts as a Securities Depository, or another book entry system for
the central handling of securities (including an Eligible Securities
Depository).

 



Page 20 of 20

 

